Exhibit 10.11

LEASE

BETWEEN

X4 PHARMACEUTICALS, INC., AS TENANT

AND

BRICKMAN 955 MASSACHUSETTS LLC, AS LANDLORD

955 MASSACHUSETTS AVENUE, CAMBRIDGE, MASSACHUSETTS

The submission of an unsigned copy of this document to Tenant for Tenant’s
consideration does not constitute an offer to lease the Premises or an option to
or for the Premises. This document shall become effective and binding only upon
the execution and delivery of this Lease by both Landlord and Tenant.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE 1

   BASIC DATA; DEFINITIONS      1  

1.1

   Basic Data      1  

1.2

   Additional Definitions      3  

1.3

   Enumeration of Exhibits      5  

ARTICLE 2

   PREMISES AND APPURTENANT RIGHTS      6  

2.1

   Lease of Premises      6  

2.2

   Appurtenant Rights and Reservations      6  

2.3

   Option to Extend      7  

2.4

   Right of First Offer      9  

ARTICLE 3

   BASIC RENT      10  

3.1

   Payment      10  

ARTICLE 4

   CONDITION OF PREMISES      11  

4.1

   Condition of Premises; Initial Improvements      11  

ARTICLE 5

   USE OF PREMISES      12  

5.1

   Permitted Use      12  

5.2

   Installations and Alterations by Tenant      12  

5.3

   Extra Hazardous Use      14  

5.4

   Hazardous Materials      14  

ARTICLE 6

   ASSIGNMENT AND SUBLETTING      15  

6.1

   Prohibition      15  

6.2

   Landlord’s Consent      16  

6.3

   Acceptance of Rent      18  

6.4

   Excess Payments      18  

6.5

   Landlord’s Recapture Right      19  

6.6

   Further Requirements      19  

ARTICLE 7

   RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES; SERVICES TO BE
FURNISHED BY LANDLORD      20  

7.1

   Landlord Repairs      20  

7.2

   Tenant Repairs; Compliance with Laws      20  

7.3

   Floor Load - Heavy Machinery      21  

7.4

   Utility Services      21  

7.5

   Other Services      23  

7.6

   Interruption of Service      24  

 

i



--------------------------------------------------------------------------------

ARTICLE 8

   REAL ESTATE TAXES      25  

8.1

   Payments on Account of Real Estate Taxes      25  

8.2

   Abatement      26  

ARTICLE 9

   OPERATING EXPENSES      26  

9.1

   Definitions      26  

9.2

   Tenant’s Payment of Operating Expenses      26  

ARTICLE 10

   INDEMNITY AND PUBLIC LIABILITY INSURANCE      28  

10.1

   Tenant’s Indemnity      28  

10.2

   Tenant Insurance      28  

10.3

   Tenant’s Risk      29  

10.4

   Landlord’s Insurance      30  

10.5

   Waiver of Subrogation      30  

ARTICLE 11

   FIRE, EMINENT DOMAIN, ETC.      30  

11.1

   Landlord’s Right of Termination      30  

11.2

   Restoration; Tenant’s Right of Termination      31  

11.3

   Abatement of Rent      32  

11.4

   Eminent Domain      33  

ARTICLE 12

   HOLDING OVER; SURRENDER      34  

12.1

   Holding Over      34  

12.2

   Surrender of Premises      35  

ARTICLE 13

   RIGHTS OF MORTGAGEES; TRANSFER OF TITLE      35  

13.1

   Rights of Mortgagees      35  

13.2

   Assignment of Rents and Transfer of Title      36  

13.3

   Notice to Mortgagee      37  

ARTICLE 14

   DEFAULT; REMEDIES      37  

14.1

   Tenant’s Default      37  

14.2

   Landlord’s Remedies      38  

14.3

   Additional Rent      42  

14.4

   Remedying Defaults      42  

14.5

   Remedies Cumulative      42  

14.6

   Enforcement Costs      42  

14.7

   Waiver      43  

14.8

   Security Deposit      43  

14.9

   Landlord’s Default      47  

14.10

   Independent Covenants      47  

 

ii



--------------------------------------------------------------------------------

ARTICLE 15

   MISCELLANEOUS PROVISIONS      47  

15.1

   Landlord’s Rights of Access      47  

15.2

   Covenant of Quiet Enjoyment      48  

15.3

   Landlord’s Liability      48  

15.4

   Estoppel Certificate      49  

15.5

   Brokerage      49  

15.6

   Rules and Regulations      49  

15.7

   Financial Statements      49  

15.8

   Intentionally Omitted      50  

15.9

   Confidentiality      50  

15.10

   Invalidity of Particular Provisions      50  

15.11

   Provisions Binding, Etc.      50  

15.12

   Recording      50  

15.13

   Notice      51  

15.14

   When Lease Becomes Binding; Entire Agreement; Modification      51  

15.15

   Authority      52  

15.16

   Paragraph Headings and Interpretation of Sections      52  

15.17

   Joint and Several Liability; Successors and Assigns      52  

15.18

   Waiver of Jury Trial      52  

15.19

   Reservation      53  

15.20

   Prohibited Persons and Transactions      53  

15.21

   Time Is of the Essence      53  

15.22

   Multiple Counterparts; Entire Agreement      53  

15.23

   Governing Law      53  

 

Exhibit A    Location Plan of the Premises Exhibit B    Legal Description
Exhibit C    Work Letter Exhibit D    Commencement Date Letter Exhibit E   
Operating Expenses

 

iii



--------------------------------------------------------------------------------

Exhibit F    Rules and Regulations Exhibit G    List of Work Stations Exhibit H
   Estoppel Certificate Exhibit I    ROFO SPACE I Exhibit J    ROFO SPACE II

 

iv



--------------------------------------------------------------------------------

LEASE

THIS LEASE is dated as of January 20, 2017 between the Landlord and the Tenant
named below, and is of space in the Building described below.

ARTICLE 1

BASIC DATA; DEFINITIONS

1.1 Basic Data. Each reference in this Lease to any of the following terms shall
be construed to incorporate the data for that term set forth in this Section:

Landlord: BRICKMAN 955 MASSACHUSETTS LLC, a Delaware limited liability company

Landlord’s Notice Address: 712 Fifth Avenue, 6th Floor

New York, NY 10019

Attention: Asset Manager, 955 Massachusetts Avenue,

Cambridge, MA

Tenant: X4 PHARMACEUTICALS, INC., a Delaware corporation

Tenant’s Notice Address: 784 Memorial Drive, Suite 140, Cambridge, MA 02139

Property: The land located in Cambridge, Massachusetts, together with the
Building and other improvements thereon, as more fully described in Exhibit B-1
attached hereto.

Building: The building located on the Property and commonly known and numbered
as 955 Massachusetts Avenue, Cambridge, MA

Building Rentable Area: Agreed to be 90,311 square feet.

Premises: The fourth (4th) floor of the Building shown on the location plan
attached hereto as Exhibit A.

Premises Rentable Area: Agreed to be 12,577 rentable square feet. Basic Rent:
The Basic Rent for the Initial Term is as follows:

 

RENTAL PERIOD

   ANNUAL BASIC

RENT

     MONTHLY PAYMENT      PER RSF  

8/1/17 - 7/31/18

   $ 792,351.00      $ 66,029.25      $ 63.00  

8/1/18 - 7/31/19

   $ 804,928.00      $ 67,077.33      $ 64.00  

8/1/19 - 7/31/20

   $ 817,505.00      $ 68,125.42      $ 65.00  

8/1/20 - 7/31/21

   $ 830,082.00      $ 69,173.50      $ 66.00  

8/1/21 - 7/31/22

   $ 842,659.00      $ 70,221.58      $ 67.00  



--------------------------------------------------------------------------------

Base Operating Expenses: Actual Operating Expenses for calendar year 2017. Base
Taxes: Actual Taxes for the twelve month period ending June 30, 2017.

Commencement Date: Three (3) Business Days following the execution of this Lease
by Tenant and Landlord. Promptly upon the occurrence of the Commencement Date,
Landlord and Tenant shall execute and deliver a letter designating the
Commencement Date substantially in the form attached hereto as Exhibit D but the
failure by either party to execute and deliver such a letter shall have no
effect on the Commencement Date, as hereinabove determined.

Rent Commencement Date: August 1, 2017.

Expiration Date: July 31, 2022.

Tenant’s Proportionate Share: Thirteen and 93/100 percent (13.93%) (which is
based on the ratio of (a) Premises Rentable Area to (b) Building Rentable Area).

Basic Rent for Extension Term: As set forth in Section 2.3 hereof.

Letter of Credit: $264,117.00, to be held and disposed of as provided in
Section 14.8.

Initial Term: The period commencing on the Commencement Date and expiring at the
close of the day immediately preceding the fifth (5th) anniversary of the Rent
Commencement Date, except that if the Rent Commencement Date is other than the
first day of a calendar month, the expiration of the Initial Term shall be at
the close of the last day of the calendar month in which such anniversary falls.
The “Term” shall include the Initial Term and any extension thereof that is
expressly provided for by this Lease and that is exercised and effected strictly
in accordance with this Lease; if no extension of the Term is expressly provided
for by this Lease, no right to extend the Term shall be implied by this
provision.

Extension Term: One period of five (5) years as more fully set forth in
Section 2.3 hereof.

Initial General Liability Insurance: $3,000,000 per occurrence/$5,000,000
aggregate (combined single limit) for property damage, bodily injury or death.

Permitted Uses: General office use in accordance with all applicable Laws and
consistent with the character of a first class office building, but specifically
excluding governmental or quasi-governmental offices, medical or dental offices,
offices for a call center, employment agencies or any other offices which
solicit or accept “off the street” clients or customers to the Premises.

Landlord’s Contribution: As set forth in Exhibit C hereto.

 

2



--------------------------------------------------------------------------------

Parking Spaces: Tenant shall (a) lease sixteen (16) parking spaces for the
entire Term at the Landlord’s then current market rate for all office tenants of
the Building from time to time applicable and (b) have the option to lease up to
an additional four (4) parking spaces on a month to month basis (each terminable
by either party on one month’s notice) and at the Landlord’s then current market
rate for all office tenants of the Building from time to time applicable.
Landlord shall have the right exercisable from time to time (monthly, if
necessary, depending on availability) to allocate the number of indoor and
outdoor parking spaces available to Tenant as determined by Landlord. The
Landlord’s current market rate is $290.00 per month for indoor spaces and
$250.00 per month for outdoor spaces.

Right of First Offer: As set forth in Section 2.4 hereof

1.2 Additional Definitions. When used in Lease, the capitalized terms set forth
below shall bear the meanings set forth below.

Adequate Assurance: As defined in Section 14.1.

Adequate Assurance of Future Performance: As defined in Section 14.1.

Additional Rent: All charges and sums payable by Tenant as set forth in this
Lease, other than and in addition to Basic Rent.

Alterations: As defined in Section 5.2.

Bankruptcy Code: As defined in Section 14.1.

Base Building: Shall mean all of the Structural Elements (as hereinafter
defined) of the Building, the roof, the common building and core facilities of
the Building, and the Base Building Systems serving the Building, but shall not
include any Improvements relating to the Premises (whether existing or
constructed by Landlord or Tenant), Alterations, the distribution portions of
Base Building Systems which exclusively serve the Premises (whether located in
the Premises or other areas of the Building), or other fixtures or personal
property installed by or on behalf of Tenant or any party claiming by, through
or under Tenant.

Base Building Systems: Shall mean the mechanical, gas, electrical, sanitary,
heating, air conditioning, ventilating, elevator, plumbing, fire control and
suppression, sprinkler/life safety and security systems (to the extent installed
by Landlord) and other common service systems of the Building.

Bathroom Upgrade: As defined in Section 4.1.

Brokers: CBRE-New England.

Business Day: All days except Saturdays, Sundays, New Year’s Day, Martin Luther
King Day, Memorial Day, Patriot’s Day, Presidents Day, Independence Day, Labor
Day, Columbus Day, Veteran’s Day, Thanksgiving Day, Christmas Day (and the
following day when any such day occurs on Sunday and the prior day when such day
occurs on a Saturday).

 

3



--------------------------------------------------------------------------------

Common Facilities: As defined in Section 2.2.

Default Interest Rate: As defined in Section 3.1(a).

Environmental Condition: Any disposal, release or threat of release of Hazardous
Materials on, under, from or about the Building or the Property or storage of
Hazardous Materials on, from or about the Building or the Property.

Environmental Laws: Any federal, state and/or local statute, ordinance, bylaw,
code, rule and/or regulation now or hereafter enacted, pertaining to any aspect
of the environment or human health, including, without limitation, Chapter 21C,
Chapter 21D, and Chapter 21E of the General Laws of Massachusetts and the
regulations promulgated by the Massachusetts Department of Environmental
Protection, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. § 6901 et seq., the Toxic Substances Control Act, 15
U.S.C. §2061 et seq., the Federal Clean Water Act, 33 U.S.C. §1251, and the
Federal Clean Air Act, 42 U.S.C. §7401 et seq.

Escalation Charges: The Additional Rent arising pursuant to Article 8 and
Article 9 of this Lease.

Event of Bankruptcy: As defined in Section 14.1.

Event of Default: As defined in Section 14.1.

Force Majeure: Collectively and individually, strikes, lockouts or other labor
trouble, fire or other casualty, acts of God, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, unusually
adverse weather conditions, fire or other casualty, acts of terrorism or
bioterrorism, civil commotion, or any other cause, whether similar or
dissimilar, beyond the reasonable control of the party required to perform an
obligation.

Holder: As defined in Section 13.1.

Hazardous Materials: Shall mean chemicals, contaminants, pollutants, flammables,
explosives, materials, wastes or other substances defined, determined or
identified as hazardous or toxic under or otherwise controlled pursuant to any
Environmental Laws, including, without limitation, any “oil,” “hazardous
material,” “hazardous waste,” “hazardous substance” or “chemical substance or
mixture”, as the foregoing terms (in quotations) are defined in any
Environmental Laws.

Improvements: As defined in Section 10.2.

Land: The land that constitutes a portion of the Property.

Landlord’s Restoration Work: As defined in Section 11.2.

 

4



--------------------------------------------------------------------------------

Laws: All present and future statutes, laws, codes, regulations, ordinances,
orders, rules, bylaws, administrative guidelines, requirements, directives and
actions of any federal, state or local governmental or quasi-governmental
authority, and other legal requirements of whatever kind or nature that are
applicable to the Property, including, without limitation, all Environmental
Laws and the Americans With Disabilities Act of 1990 (including the Americans
With Disabilities Act Accessibility Guidelines for Buildings and Facilities),
and any amendments, modifications or changes to any of the foregoing.

Mortgage: As defined in Section 13.1.

Operating Expenses: As defined in Section 9.1.

Operating Year: As defined in Section 9.1.

Plans: As defined in Exhibit C.

Recapture Date: As defined in Section 6.4.

Rules and Regulations: As defined in Section 2.2.

Specified Restoration Work: As defined in Section 11.2.

Structural Elements: Shall mean the structural (i.e., load bearing) components
of the Building’s footings, foundations, exterior structural walls, interior
structural columns and other load-bearing elements of the Building.

Successor: As defined in Section 13.1.

Tangible Net Worth: Shall mean total assets minus intangible assets (including,
without limitation, goodwill, patents and copyrights) and total liabilities, all
as calculated in accordance with generally accepted accounting principles.

Taxes: As defined in Section 8.1.

Tax Year: As defined in Section 8.1.

Tenant’s Work: As defined in Exhibit C.

Tenant’s Removable Property: As defined in Section 5.2.

Tenant’s Restoration Work: As defined in Section 11.2.

1.3 Enumeration of Exhibits. The following Exhibits are a part of this Lease,
are incorporated herein by reference attached hereto, and are to be treated as a
part of this Lease for all purposes. Undertakings contained in such Exhibits are
agreements on the part of Landlord and Tenant, as the case may be, to perform
the obligations stated therein.

 

5



--------------------------------------------------------------------------------

Exhibit A    Location Plan of the Premises Exhibit B    Legal Description
Exhibit C    Work Letter Exhibit D    Commencement Date Letter Exhibit E   
Operating Expenses Exhibit F    Rules and Regulations Exhibit G    List of Work
Stations Exhibit H    Estoppel Certificate Exhibit I    ROFO SPACE I Exhibit J
   ROFO SPACE II

ARTICLE 2

PREMISES AND APPURTENANT RIGHTS

2.1 Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises for the Term and upon the terms and conditions
hereinafter set forth.

2.2 Appurtenant Rights and Reservations.

(a) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use, and permit its invitees to use in common with Landlord and others,
(i) public or common lobbies, hallways, stairways, elevators and common walkways
necessary for access to the Building and the Premises, and if the portion of the
Premises on any floor includes less than the entire floor, the common toilets,
corridors and elevator lobby of such floor; and (ii) the loading areas,
pedestrian sidewalks, landscaped areas, trash enclosures, and other areas or
facilities, if any, which are located in or on the Property and designated by
Landlord from time to time for the non-exclusive use of tenants and other
occupants of the Building (the “Common Facilities”); but such rights shall
always be subject to reasonable rules and regulations from time to time
established by Landlord pursuant to Section 15.6 (the “Rules and Regulations”)
and to the right of Landlord to designate and change from time to time such
areas and facilities so to be used.

(b) Excepted and excluded from the Premises and the Common Facilities are the
floor slab, demising walls and perimeter walls and exterior windows (except the
inner surfaces of each thereof), and any space in the Premises used for shafts,
stacks, pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or
other Building facilities, but the entry doors (and related glass and finish
work) to the Premises are a part thereof. Landlord shall have the right to place
in the Premises (but in such manner as to reduce to a minimum interference with
Tenant’s use of the Premises) interior storm windows, sun control devices,
utility lines, equipment, stacks, pipes, conduits, ducts and the like. In the
event that Tenant shall install any hung ceilings or walls in the Premises,
Tenant shall install and maintain, as Landlord may require, proper access panels
therein to afford access to any facilities above the ceiling or within or behind
the walls. Tenant shall be entitled to install any such ceilings or walls only
in compliance with the other terms and conditions of this Lease. Tenant shall
have no right to access and use the fan rooms, janitorial, electrical, telephone
and telecommunications closets, conduits, risers, plenum spaces and other
service areas of the Building without the prior written consent of Landlord.

 

6



--------------------------------------------------------------------------------

(c) Tenant may install signs or lettering on the entry doors to the Premises
provided such signs conform to sign standards for the Building adopted by
Landlord in its sole discretion and Tenant has submitted to Landlord a plan or
sketch in reasonable detail (showing, without limitation, size, color, location,
materials and method of affixation) of the sign to be placed on such entry
doors. Except for the foregoing signage, Tenant will not place on the exterior
of the Premises (including both interior and exterior surfaces of doors and
interior surfaces of windows) or on any part of the Building outside the
Premises, any sign, symbol, advertisement or the like visible to public view
outside of the Premises. If and only so long as Landlord maintains a tenant
directory in the main lobby of the Building, Landlord shall cause Tenant’s name
to be listed on such tenant directory; provided, however, that any changes or
replacements of such lobby listing after the initial installation shall be at
Tenant’s expense.

2.3 Option to Extend.

(a) Provided that, at the time of such exercise, (i) this Lease is in full force
and effect, and (ii) no Event of Default shall have occurred and be continuing
(either at the time of exercise or at the commencement of the Extended Term),
and (iii) the originally-named Tenant shall be in occupancy of at least eighty
percent (80%) of the Premises for the conduct of its business and shall not have
assigned this Lease or sublet more than twenty percent (20%) of the Premises
(other than to any entity to which assignment or subletting by the originally
named Tenant shall have been permitted under Article 6 without Landlord’s
Consent) (any of which conditions described in clauses (i), (ii), and (iii) may
be waived by Landlord at any time in Landlord’s sole discretion), Tenant shall
have the right and option to extend the Term of this Lease for one extended term
(the “Extended Term”) of five (5) years by giving written notice to Landlord not
later than nine (9) months and not sooner than twelve (12) months prior to the
expiration date of the Initial Term. Without limiting the foregoing, all of the
rights created by this Section 2.3 shall be personal to the originally named
Tenant under this Lease and shall not apply in favor of or be exercisable by any
assignee of this Lease (other than an assignee to which assignment by the
originally named Tenant shall have been permitted under Article 6 without.
Landlord’s consent) or other successor to Tenant’s rights under the Lease nor
any sublessee of all or any portion of the Premises. The effective giving of
such notice of extension by Tenant shall automatically extend the Term of this
Lease for the Extended Term, and no instrument of renewal or extension need be
executed. In the event that Tenant fails timely to give such notice to Landlord,
this Lease shall automatically terminate at the end of the Initial Term and
Tenant shall have no further option to extend the Term of this Lease. The
Extended Term shall commence on the day immediately succeeding the expiration
date of the Initial Term and shall end on the day immediately preceding the
fifth (5th) anniversary of the first day of the Extended Term. The Extended Term
shall be on all the terms and conditions of this Lease, except: (x) Tenant shall
have no further option to extend the Term, (y) the Basic Rent for the Extended
Term shall be the Fair Market Rental Value of the Premises as of the
commencement of the Extended Term, taking into account all relevant factors,
determined pursuant to Section 2.3(b) below, and (z) Landlord shall not be
required to furnish any materials or perform any work to prepare the Premises
for Tenant’s occupancy during the Extended Term and Landlord shall not be
required to provide any work allowance or reimburse Tenant for any alterations
made or to be made by Tenant, or to grant Tenant any rent concession.
Notwithstanding anything contained herein to the contrary, it is understood and
agreed by the parties that in no event shall the annual Basic Rent for the
Extended Term (whether determined by agreement, by arbitration or otherwise) be
less than the annual Basic Rent payable by Tenant immediately prior to the
commencement of the Extended Term.

 

7



--------------------------------------------------------------------------------

(b) Promptly after receiving Tenant’s notice extending the Term of this Lease
pursuant to Section 2.3(a) above, Landlord shall provide Tenant with Landlord’s
good faith estimate of the Fair Market Rental Value (as defined in
Section 2.3(c) below) of the Premises for the upcoming Extended Term, but in no
event shall Landlord be required to deliver such estimate sooner than eight
(8) months prior to the expiration of the Term then in effect. If Tenant is
unwilling to accept Landlord’s estimate of the Fair Market Rental Value as set
forth in Landlord’s notice referred to above, and the parties are unable to
reach agreement thereon within thirty (30) days after the delivery of such
notice by Landlord, then either party may submit the determination of the Fair
Market Rental Value of the Premises to arbitration by giving notice to the other
party naming the initiating party’s arbitrator within ten (10) days after the
expiration of such thirty (30)-day period. Within fifteen (15) days after
receiving a notice of initiation of arbitration, the responding party shall
appoint its own arbitrator by notifying the initiating party of the responding
party’s arbitrator. If the second arbitrator shall not have been so appointed
within such fifteen (15) day period, the Fair Market Rental Value of the
Premises shall be determined by the initiating party’s arbitrator. If the second
arbitrator shall have been so appointed, the two arbitrators thus appointed
shall, within fifteen (15) days after the responding party’s notice of
appointment of the second arbitrator, appoint a third arbitrator. If the two
initial arbitrators are unable timely to agree on the third arbitrator, then
either may, on behalf of both, request such appointment by the Boston office of
JAMS, Inc., or its successor, or, on its failure, refusal or inability to act,
by a court of competent jurisdiction. The Fair Market Rental Value of the
Premises for the Extended Term shall be determined by the method commonly known
as Baseball Arbitration, whereby Landlord’s selected arbitrator and Tenant’s
selected arbitrator shall each set forth its respective determination of the
Fair Market Rental Value of the Premises, and the third arbitrator must select
one or the other (it being understood that the third arbitrator shall be
expressly prohibited from selecting a compromise figure). Landlord’s selected
arbitrator and Tenant’s selected arbitrator shall deliver their determinations
of the Fair Market Rental Value of the Premises to the third arbitrator within
five (5) Business Days of the appointment of the third arbitrator and the third
arbitrator shall render his or her decision within ten (10) days after receipt
of both of the other two determinations of the Fair Market Rental Value of the
Premises. The third arbitrator’s decision shall be binding on both Landlord and
Tenant. The third arbitrator shall be a commercial real estate broker who is
independent from the parties and who has not worked for either party or their
affiliates in the prior five (5) years and who has at least ten (10) years’
experience in comparable buildings in the financial district of Boston. Each
party shall pay the fees of its own arbitrator, and the fees of the third
arbitrator shall be shared equally by the parties. In the event Tenant initiates
the aforesaid arbitration process and as of the commencement of the Extended
Term the amount of the Basic Rent for the Extended Term has not been determined,
Tenant shall pay the amount determined by Landlord for the Premises and when the
determination has actually been made, an appropriate retroactive adjustment
shall be made as of the commencement of the Extended Term if necessary. In the
event that such determination shall result in an overpayment by Tenant of any
Basic Rent, such overpayment shall be paid by Landlord to Tenant promptly after
such determination has been made, and if such determination shall result in an
underpayment by Tenant of any Basic Rent, Tenant shall pay any such amounts to
Landlord promptly following such determination.

 

8



--------------------------------------------------------------------------------

(c) For purposes of this Section 2.3, the determination of “Fair Market Rental
Value” shall mean the then fair market rental value of the Premises taking into
account all then relevant factors, whether favorable to Landlord or Tenant, and
based upon rental rates agreed to in comparable transactions executed within six
(6) months prior to such determination with new tenants for comparable space in
the Building or, if comparable transactions do not exist in the Building, then
an amount that landlords of first class multi-tenanted commercial office
buildings in the same market area of the City of Cambridge, Massachusetts have
agreed to accept with tenants of comparable creditworthiness for comparable
space (in terms of condition and floor location) of a comparable size, for a
comparable use, for a nonrenewal term equal to the Extended Term and commencing
as of the first day of the Extended Term and taking into account all other
relevant factors.

2.4 Right of First Offer.

(a) Subject to the terms and conditions of this Section 2.4, before Landlord
leases any Available Space (as defined below) to any unrelated third party
during the Term, Landlord will first offer such Available Space to Tenant for
lease by written notice to Tenant (“Landlord’s Offer Notice”) and Tenant will
have the right to lease the offered Available Space. As used in this
Section 2.4, “Available Space” shall mean and refer to either (i) that office
space in the Building, containing approximately 5,136 rentable square feet and
located on the second (2nd) floor and shown on the plan attached hereto as
Exhibit I (“ROFO SPACE I”) or (i) that office space in the Building, containing
approximately 6, 313 rentable square feet located on the third (3rd) floor and
shown on the plan attached hereto as Exhibit J (“ROFO SPACE II”) that, in such
case, respectively, Landlord reasonably determines will be vacant and free of
any possessory right now or hereafter existing in favor of any third party
during the Term. Anything to the contrary contained herein notwithstanding,
Tenant’s right of first offer hereunder is subordinate to (i) any right of
offer, right of first refusal, renewal right or similar right or option in favor
of any third party existing as of the date of this Lease and (ii) Landlord’s
right to renew or extend the term of any lease to another tenant in occupancy of
the Available Space, whether or not pursuant to an option or right set forth in
such other tenant’s lease.

(b) Landlord’s Offer Notice shall specify the location and size of the Available
Space, the Basic Rent for the Available Space, the date that Landlord estimates
the Available Space will be delivered to Tenant, the term of the Lease with
respect to the Available Space, the Base Year for Taxes and Base Year for
Operating Expenses, tenant improvement allowances (if any), and all other
material terms and conditions which will apply to the Available Space. Tenant
will notify Landlord within ten (10) days of Landlord’s Offer Notice that
(i) Tenant elects to lease the Available Space on the terms set forth in
Landlord’s Offer Notice, or (ii) Tenant rejects Landlord’s offer. If Tenant
elects to lease the Available Space, Landlord and Tenant agree to enter into an
amendment to the Lease memorializing the addition of the Available Space to this
Lease, but failure of the parties to execute such an amendment shall have no
effect on the effectiveness of the expansion of the Premises to include the
Available Space, and the economic terms associated therewith, as set forth
above. If Tenant rejects Landlord’s offer, or fails to notify Landlord within
said ten (10) day period that Tenant intends to lease such Available Space,
Landlord shall be entitled to lease the Available Space that was offered to
Tenant at any time to any third party on terms acceptable to Landlord in its
sole discretion and Tenant shall have no further right to lease such Available
Space pursuant to this Lease.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary provision of this Section 2.4 or any other
provision of the Lease, any exercise by Tenant of its right to lease Available
Space shall be void and of no effect unless on the date Tenant notifies Landlord
that it elects to lease Available Space and on the commencement date of the
amendment for the Available Space (i) the Lease is in full force and effect, and
(ii) no Event of Default shall have occurred and be continuing, and (iii) the
originally-named Tenant shall be in occupancy of at least eighty percent (80%)
of the Premises for the conduct of its business and shall not have assigned this
Lease or sublet more than twenty percent (20%) of the Premises (which conditions
under clauses (i), (ii) and (ii) above Landlord may waive by written notice to
Tenant at any time). Without limiting the foregoing, all of the rights created
by this Section 2.4 shall be personal to the originally named Tenant under this
Lease and shall not apply in favor of or be exercisable by any assignee of this
Lease or other successor to Tenant’s rights under the Lease nor any sublessee of
all or any portion of the Premises.

ARTICLE 3

BASIC RENT

3.1 Payment.

(a) Tenant agrees to pay Additional Rent to Landlord, or as directed by
Landlord, commencing on the Commencement Date and Basic Rent to Landlord, or as
directed by Landlord, commencing on the Rent Commencement Date and, without
offset, abatement (except as provided in Section 11.3), deduction or demand,
except that the first full monthly installment of Basic Rent shall be paid upon
execution and delivery of this Lease by Tenant. Basic Rent shall be payable in
equal monthly installments, in advance, on the first day of each and every
calendar month during the Term of this Lease, to Landlord at such place as
Landlord shall from time to time designate by notice, in lawful money of the
United States. In the event that any installment of Basic Rent or any payment of
Additional Rent is not paid when due, Tenant shall pay, in addition to any
charges under Section 14.4, at Landlord’s request an administrative fee equal to
5% of the overdue payment. In addition to the foregoing, if payment of Rent or
other charges due under this Lease are not paid within ten (10) days after the
date due, such past due amount shall bear interest from the date due until paid
at a rate equal to the lesser of (1) a rate equal to 3% plus the prime rate
published from time to time in The Wall Street Journal or its successor
publication or (2) the highest rate permitted to be charged by applicable Law
(the “Default Interest Rate”). Landlord and Tenant agree that all amounts due
from Tenant under or in respect of this Lease, whether labeled Basic Rent,
Escalation Charges, Additional Rent or otherwise, shall be considered as rental
reserved under this Lease for all purposes, including without limitation
regulations promulgated pursuant to the Bankruptcy Code, and including further
without limitation Section 502(b) thereof.

(b) Basic Rent for any partial month shall be pro-rated on a daily basis, and if
the first day on which Tenant must pay Basic Rent shall be other than the first
day of a calendar month, the first payment which Tenant shall make to Landlord
shall be equal to a proportionate part of the monthly installment of Basic Rent
for the partial month from the first day on which Tenant must pay Basic Rent to
the last day of the month in which such day occurs, plus the installment of
Basic Rent for the succeeding calendar month.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

CONDITION OF PREMISES

4.1 Condition of Premises; Initial Improvements. The Premises are being leased
in their present condition, AS IS, WITHOUT REPRESENTATION OR WARRANTY by
Landlord, except that the Premises shall be delivered with the Building Systems
serving the Premises in good repair and working order, and at the time of
delivery the Premises shall be free of other occupants and free of furniture,
equipment and other personal property other than the Workstations (defined
below) or other personal property consented to by Tenant. Landlord shall have no
obligation to perform any alterations or to make any improvements to the
Premises to prepare them for Tenant’s occupancy. Tenant acknowledges that Tenant
has inspected the Premises and Common Facilities and has found the same
satisfactory.

Landlord agrees to perform cosmetic upgrades to the bathrooms within the
Premises using building standard materials and colors at Landlord’s cost and
expense, including new lighting, new paint on stalls, new vanities, new toilets
and new ceiling tiles (the “Bathroom Upgrade”). Landlord shall consult with
Tenant as to layout, color selection, choice of building standard materials and
the like, and the parties agree to cooperate to arrive at a mutually acceptable
plan for such upgrade. Landlord shall use commercially reasonable efforts to
complete the Bathroom Upgrade by August 1, 2017. Landlord shall endeavor not to
unreasonably interfere with or disturb Tenant’s use and occupancy of the
remainder of the Premises during the course of such work, but shall not be
required to perform such work during times other than normal business hours or
to incur any overtime charges.

The workstations (excluding chairs, but including associated rolling files)
listed on Exhibit G hereto (the “Workstations”) shall remain at the Premises
when the Premises are delivered to Tenant. Tenant at its cost and expense shall
maintain the Workstations in substantially the same condition, repair and
appearance as provided by Landlord and protect same from deterioration other
than normal wear and tear. Landlord shall retain title to the Workstations
during the Term. Upon the expiration of the Term, the Workstations shall,
without the necessity of further action by the parties, become the property of
Tenant in their “as-is” “where is” condition at such time, without
representation or warranty by Landlord and Tenant shall remove the Workstations
from the Premises at Tenant’s expense and shall repair any damage to the
Premises or the Building caused by such removal. Notwithstanding the foregoing,
in the event that the Term shall be terminated due to a default by Tenant under
this Lease, at Landlord’s option the Workstations shall upon such termination
either (i) become the property of Tenant in their “as-is” “where is” condition
at such time, without representation or warranty by Landlord, in which event
Tenant shall remove the Workstations from the Premises at Tenant’s expense and
shall repair any damage to the Premises or the Building caused by such removal,
or (ii) shall remain the property of Landlord and shall not be removed from the
Premises by Tenant.

 

11



--------------------------------------------------------------------------------

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant agrees that the Premises shall be used and occupied by
Tenant only for Permitted Use and for no other use without Landlord’s express
written consent. Tenant shall not perform any act or carry on any practice which
may injure the Premises, or any other part of the Building, or cause any
offensive odors or loud noise or constitute a nuisance or a menace to any other
tenant or tenants or other persons in the Building.

5.2 Installations and Alterations by Tenant.

(a) Tenant shall make no alterations, additions (including, for the purposes
hereof, wall to wall carpeting), or improvements (collectively, “Alterations”)
in or to the Premises (including Tenant’s Work and any other Alterations
necessary for Tenant’s initial occupancy of the Premises) or any Base Building
Systems serving the Premises without Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed with respect to
non-structural Alterations that do not affect or involve any portion of the Base
Building or the Base Building Systems. Any Alterations shall be in accordance
with Landlord’s Rules and Regulations from time to time in effect and with plans
and specifications meeting the requirements set forth in such Rules and
Regulations and approved in advance by Landlord. All Alterations shall (i) be
performed in a good and workmanlike manner using only new and only quality
materials and in compliance with all applicable Laws; (ii) be made at Tenant’s
sole cost and expense; (iii) become part of the Premises and the property of
Landlord upon the expiration or earlier termination of the Term of this Lease
unless Landlord otherwise notifies Tenant such Alteration must be removed as
provided in Section 5.2(e) below; (iv) be made by contractors and subcontractors
approved in advance by Landlord; and (v) be coordinated with any work being
performed by Landlord in such a manner as not to damage the Building or
interfere with the management, maintenance or operation of the Building. At
Landlord’s request, Tenant shall, before its work is started, secure assurances
satisfactory to Landlord in its reasonable discretion protecting Landlord
against claims arising out of the furnishing of labor and materials for the
Alterations. If any Alterations shall involve the removal of fixtures, equipment
or other property in the Premises which are not Tenant’s Removable Property,
such fixtures, equipment or property shall be promptly replaced by Tenant at its
expense with new fixtures, equipment or property of like utility and of at least
equal quality. Tenant shall promptly reimburse Landlord for all reasonable
costs, including attorneys’, architects’, engineers’, and consultants’ fees,
incurred by Landlord in connection with any request from Tenant pursuant to this
Section 5.2. Tenant acknowledges and agrees that any review or approval by
Landlord of any plans and/or specifications with respect to any Alterations is
solely for Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant with respect to the adequacy, correctness or efficiency
thereof or otherwise. Landlord shall have the right to require that Tenant use
Landlord’s designated structural contractor and architect for the Building for
the design and performance of any Alterations affecting the Structural Elements
and/or that Tenant use Landlord’s designated fire and life safety contractor and
engineer for the Building to perform Tenant’s connection to the Building’s fire
alarm system or any Alterations that affect the fire alarm or fire/life safety
systems in the Building.

Notwithstanding the foregoing, Tenant may, without Landlord’s prior consent but
upon notice (which shall reasonably describe the Alterations) to Landlord
perform Alterations within the Premises provided (a) the cost of such Alteration
does not exceed $25,000 in each instance, (b) such work does not affect the
structure of the Building or the Building Systems, and (c) such work does not
require a building permit (such Alterations are referred to herein as “Cosmetic
Alterations”).

 

12



--------------------------------------------------------------------------------

(b) All articles of personal property and all business and trade fixtures,
furniture, moveable partitions, freestanding cabinet work, machinery and
equipment owned or installed by Tenant or any party claiming by, through or
under Tenant solely at its expense in the Premises (“Tenant’s Removable
Property”) shall remain the property of Tenant and may be removed by Tenant at
any time prior to the expiration or earlier termination of the Term, provided
that Tenant, at its expense, shall repair any damage to the Building caused by
such removal. Any provision of this Lease to the contrary notwithstanding,
Tenant shall be solely responsible for the ordering, delivery and installation
of any telephone, telephone switching, telephone and data cabling, and Tenant’s
Removable Property to be installed by or on behalf of Tenant in the Premises and
for the removal of all telephone and data cabling and all other lines installed
in the Building by or on behalf of Tenant or anyone claiming by, through or
under Tenant at the expiration or earlier termination of the Term of this Lease.

(c) Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises, the Building or the Property. To the maximum extent permitted by law,
before such time as any contractor commences to perform work on behalf of
Tenant, such contractor (and any subcontractors) shall furnish a written
statement acknowledging the provisions set forth in the prior clause. Tenant
agrees to pay promptly when due the entire cost of any work done on behalf of
Tenant, its agents, employees or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to all or any part of the Property and immediately to
discharge any such liens which may so attach. If, notwithstanding the foregoing,
any lien is filed against all or any part of the Property for work claimed to
have been done for, or materials claimed to have been furnished to, Tenant or
its agents, employees or independent contractors, Tenant, at its sole cost and
expense, shall cause such lien to be dissolved promptly after receipt of notice
that such lien has been filed, by the payment thereof or by the filing of a bond
sufficient to accomplish the foregoing. If Tenant shall fail to discharge any
such lien, Landlord may, at its option, discharge such lien and treat the cost
thereof (including attorneys’ fees incurred in connection therewith) as
Additional Rent payable upon demand, it being expressly agreed that such
discharge by Landlord shall not be deemed to waive or release the Event of
Default in not discharging such lien. Tenant shall indemnify and hold Landlord
harmless from and against any and all expenses, liens, claims, liabilities and
damages based on or arising, directly or indirectly, by reason of the making of
any alterations, additions or improvements by or on behalf of Tenant to the
Premises under this Section, which obligation shall survive the expiration or
termination of this Lease.

(d) In the course of any work being performed by Tenant (including, without
limitation, the installation or removal of any Tenant’s Removable Property),
Tenant agrees to use labor compatible with that being employed by Landlord for
work in the Building or on the Property or other buildings owned by Landlord or
its affiliates (which term, for purposes hereof, shall include, without
limitation, entities which control or are under common control with or are
controlled by Landlord or, if Landlord is a partnership or limited liability
company, by any partner or member of Landlord) and not to employ or permit the
use of any labor or otherwise take any action which might result in a labor
dispute or disharmony involving personnel providing services in the Building or
on the Property pursuant to arrangements made by Landlord.

 

13



--------------------------------------------------------------------------------

(e) Landlord may, by written notice to Tenant prior to the expiration or earlier
termination of the Term of this Lease, require Tenant, at Tenant’s expense, to
remove any Alterations in the Premises at the expiration or earlier termination
of the Term, to repair any damage to the Premises and Building caused by such
removal and return the affected portion of the Premises to a Building standard
tenant improved condition as determined by Landlord. If Tenant expressly
requests at the time it seeks Landlord’s consent to the installation of
Alterations that Landlord notify Tenant whether it will require removal of the
same at the expiration or earlier termination of this Lease, Landlord agrees to
make and notify Tenant of such determination in writing at the time of its
consent to the installation of such Alterations and such written determination
shall be binding upon Landlord and its successors. If Tenant fails to complete
such removal and/or to repair any damage caused by the removal of any
Alterations in the Premises, and return the affected portion of the Premises to
a Building standard tenant improved condition as determined by Landlord, then,
without limiting Landlord’s other rights and remedies, at Landlord’s option,
either (a) Tenant shall be deemed to be holding over in the Premises and Rent
shall continue to accrue in accordance with the terms of Article 12, below,
until such work shall be completed, or (b) Landlord may do so and may charge the
cost thereof to Tenant.

5.3 Extra Hazardous Use. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance on the Premises or the Property above the standard rate applicable to
Premises being occupied for the Permitted Use. If the premium or rates payable
with respect to any policy or policies of insurance carried by or on behalf of
Landlord with respect to the Property increases as a result of any act or
activity on or use of the Premises during the Term or payment by the insurer of
any claim arising from any act or neglect of Tenant, its employees, agents,
contractors or invitees, Tenant shall pay such increase, from time to time,
within fifteen (15) days after demand therefor by Landlord, as Additional Rent.

5.4 Hazardous Materials.

(a) Tenant may use materials such as adhesives, lubricants, ink, solvents and
cleaning fluids of the kind and in amounts and in the manner customarily found
and used in business offices in order to conduct its business at the Premises
and to maintain and operate the business machines located in the Premises
provided that such materials are used, stored and disposed of by Tenant strictly
in accordance with all applicable Laws. Except for the foregoing, Tenant shall
not use, store, handle, treat, transport, release or dispose of any other
Hazardous Materials on or about the Premises or the Property without Landlord’s
prior written consent, which Landlord may withhold or condition in Landlord’s
sole discretion.

 

14



--------------------------------------------------------------------------------

(b) Any handling, treatment, transportation, storage, disposal or use of
Hazardous Materials by Tenant in or about the Premises or the Property and
Tenant’s use of the Premises shall comply with all applicable Environmental
Laws. Tenant shall, within ten (10) Business Days of Landlord’s written request
therefor, disclose in writing all Hazardous Materials that are being used by
Tenant in the Premises, the nature of such use and the manner of storage and
disposal. Without Landlord’s prior written consent, Tenant shall not conduct any
sampling or investigation of soil or groundwater on the Property to determine
the presence of any constituents therein.

(c) Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, and hold Landlord and the Landlord Parties (as
hereinafter defined) harmless from and against, any liabilities, losses claims,
damages, interest, penalties, fines, attorneys’ fees, experts’ fees, court
costs, remediation costs, and other expenses which result from the use, storage,
handling, treatment, transportation, release, threat of release or disposal of
Hazardous Materials in or about the Premises or the Property by Tenant or
Tenant’s agents, employees, contractors or invitees. The provisions of this
paragraph (c) shall survive the expiration or earlier termination of this Lease.

(d) Tenant shall give written notice to Landlord as soon as reasonably
practicable of (i) any communication received by Tenant from any governmental
authority concerning Hazardous Materials which relates to the Premises or the
Property, and (ii) any Environmental Condition of which Tenant is aware.

ARTICLE 6

ASSIGNMENT AND SUBLETTING

6.1 Prohibition.

(a) Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred, whether voluntarily,
involuntarily, by operation of law or otherwise, and that neither the Premises
nor any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than a
Permitted Use, or be sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) in whole or in part, or be
offered or advertised for assignment or subletting by Tenant or any person
acting on behalf of Tenant, without, in each case, the prior written consent of
Landlord (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).
Without limiting the foregoing, any agreement pursuant to which: (x) Tenant is
relieved from the obligation to pay, or a third party agrees to pay on Tenant’s
behalf, all or any portion of the Basic Rent or Additional Rent under this
Lease; and/or (y) a third party undertakes or is granted by or on behalf of
Tenant the right to assign or attempt to assign this Lease or sublet or attempt
to sublet all or any portion of the Premises, shall for all purposes hereof be
deemed to be a Transfer of this Lease and subject to the provisions of this
Article 6. A Transfer under this Article 6 shall also include a sale or other
transfer (by one or more transfers) of any of the following: the voting stock,
partnership interests, membership or other equity interests in Tenant (or any
other mechanism such as the issuance of additional stock or the creation of
additional partnership or membership interests) which results in a change of
control of Tenant or a sale or other transfer (in one or more transfers) of
fifty percent (50%) or

 

15



--------------------------------------------------------------------------------

more of the assets of Tenant, as if such transfer were an assignment of this
Lease. Notwithstanding the foregoing, if equity interests in Tenant at any time
are or become traded on a national securities exchange (as defined in the
Securities Exchange Act of 1934), the transfer of equity interests in Tenant on
a national securities exchange shall not be deemed an assignment within the
meaning of this Article; provided, however, that if Tenant is a corporation the
outstanding stock of which is listed on a national securities exchange, then any
private purchase or buyout of stock shall be deemed a Transfer under this
Article 6.

(b) Notwithstanding the foregoing, Landlord’s consent shall not be required
under Section 6.1(a) and Section 6.4 and Section 6.5 shall not apply to either
(x) transactions with an entity into or with which Tenant is merged or
consolidated, or to which all or substantially all of Tenant’s assets are
transferred, or (y) transactions with any entity which controls or is controlled
by Tenant or is under common control with Tenant; provided and only on condition
that in any such event:

(i) the successor to Tenant has a net worth, computed in accordance with
generally accepted accounting principles consistently applied, at least equal to
the greater of (a) the Tangible Net Worth of Tenant immediately prior to such
merger, consolidation or transfer, or (b) the Tangible Net Worth of Tenant
herein named on the date of this Lease,

(ii) proof satisfactory to Landlord of the Tangible Net Worth of both the
transferee and Tenant shall have been delivered to Landlord at least ten
(10) days prior to the effective date of any such transaction,

(iii) the transfer is for a valid business purpose of Tenant and is not a
subterfuge for the provisions of this Article 6, and

(iv) the transferee agrees directly with Landlord, by written instrument in form
satisfactory to Landlord in its reasonable discretion, to be bound by all the
obligations of Tenant hereunder, including, without limitation, the covenant
against further assignment and subletting.

6.2 Landlord’s Consent.

(a) If Tenant desires Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the “Transfer Notice”) shall include (i) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred, (iii) all of the terms of the proposed Transfer and the
consideration therefor, including the name and address of the proposed
Transferee, and an executed copy of all documentation effectuating the proposed
Transfer, including all operative documents to evidence such Transfer and all
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information required by Landlord which will enable
Landlord to determine the financial responsibility, character, and reputation of
the proposed Transferee, nature of such Transferee’s business and proposed use
of the Premises.

 

16



--------------------------------------------------------------------------------

(b) In the event Landlord does not exercise its options pursuant to Section 6.4
below to recapture the Premises or terminate this Lease in whole or in part,
Landlord’s consent to a proposed Transfer shall not be unreasonably withheld,
conditioned or delayed, provided and upon condition that:

(i) There shall not be an Event of Default that remains uncured;

(ii) In Landlord’s reasonable judgment the proposed Transferee is engaged in a
business which is in keeping with the then standards of the Building and
Property and the proposed use is limited to the Permitted Use;

(iii) The proposed Transferee is a reputable entity and has sufficient financial
worth and stability in light of the responsibilities to be undertaken, based on
evidence provided by Tenant (and others) to Landlord, as determined by Landlord
in its reasonable discretion;

(iv) Neither (A) the proposed Transferee nor (B) any person or entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed Transferee, is then an occupant of any part of the Property;

(v) The proposed Transferee is not a person or entity with whom Landlord is
then, or during the preceding six (6) months has been, actively negotiating to
lease space at the Property;

(vi) The proposed Transfer shall be in form reasonably satisfactory to Landlord
and shall comply with the applicable provisions of this Article 6;

(vii) Tenant shall not have advertised or publicized in any way the availability
of the Premises at rental rate less than the base rent and additional rent at
which Landlord is then offering to lease other space located in the Building
without prior notice to and approval by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

(viii) With respect to a proposed sublease, the proposed sublease involves, in
Landlord’s reasonable judgment, a portion of the Premises which is independently
leasable space;

(ix) With respect to and after taking into account a proposed sublease, there
will not be more than two (2) different entities (including Tenant) occupying
the Premises;

 

17



--------------------------------------------------------------------------------

(x) The character of the business to be conducted or the proposed use of the
Premises by the proposed Transferee or the identity of the proposed Transferee
will not create or increase the likelihood of any labor disputes, disharmony,
strikes or any other form of protests occurring at the Property;

(xi) The proposed Transfer shall not have (or potentially have) any adverse
effect on any real estate investment trust qualification requirements of
Landlord or any of its affiliates or otherwise cause Landlord or any of its
affiliates to be in violation of any Laws to which Landlord or such affiliate is
subject, including, without limitation, the Employment Retirement Security Act
of 1974;

(xii) The holder of any Superior Mortgage and/or Superior Lease, as applicable,
consents to such Transfer; and

(xiii) Neither the identity nor business of the proposed Transferee would cause
Landlord to be in violation of any covenant or restriction contained in another
lease at the Property.

6.3 Acceptance of Rent. If this Lease is assigned, or if the Premises or any
part thereof is sublet or occupied by anyone other than Tenant, whether or not
in violation of the terms and conditions of the Lease, Landlord may, at any time
and from time to time, collect rent and other charges from the Transferee, and
apply the net amount collected to the rent and other charges herein reserved,
but no such Transfer, collection or modification of any provisions of this Lease
shall be deemed a waiver of this covenant, or the acceptance of the Transferee
as a tenant or a release of Tenant from the further performance of covenants on
the part of Tenant to be performed hereunder. Any consent by Landlord to a
particular Transfer or other act for which Landlord’s consent is required under
paragraph (a) of Section 6.1 shall not in any way diminish the prohibition
stated in paragraph (a) of Section 6.1 as to any further such Transfer or other
act or the continuing liability of the original named Tenant. No Transfer
hereunder shall relieve Tenant from its obligations hereunder, and Tenant shall
remain fully and primarily liable therefor. Landlord may revoke any consent by
Landlord to a particular Transfer if the Transfer does not provide that the
Transferee agrees to be independently bound by and upon all of the covenants,
agreements, terms, provisions and conditions set forth in this Lease on the part
of Tenant to be kept and performed.

6.4 Excess Payments. If Tenant assigns this Lease or sublets the Premises or any
portion thereof, Tenant shall pay to Landlord as Additional Rent fifty percent
(50%) of the amount, if any, by which (a) any and all compensation received by
Tenant as a result of such Transfer, net only of reasonable expenses actually
incurred by Tenant in connection with such Transfer for brokerage commissions,
improvement expenses and allowances (prorated over the term of the Transfer),
exceeds (b) in the case of an assignment, the Basic Rent and Additional Rent
under this Lease, and in the case of a subletting, the portion of the Basic Rent
and Additional Rent allocable to the portion of the Premises subject to such
subletting. Such payments shall be made on the date the corresponding payments
under this Lease are due. Notwithstanding the foregoing, the provisions of this
Section shall impose no obligation on Landlord to consent to an assignment of
this Lease or a subletting of all or a portion of the Premises.

 

18



--------------------------------------------------------------------------------

6.5 Landlord’s Recapture Right. Notwithstanding anything herein to the contrary,
in addition to withholding or granting consent with respect to any proposed
Transfer, Landlord shall have the right, to be exercised in writing within
thirty (30) days after receipt of a Transfer Notice, to terminate this Lease (in
the event of a proposed assignment) or recapture that portion of the Premises to
be subleased (in the event of a proposed sublease). In the case of a proposed
assignment, this Lease shall terminate as of the date (the “Recapture Date”)
which is the later of (i) sixty (60) days after the date of Landlord’s election,
and (ii) the proposed effective date of such Transfer, as if such date were the
last day of the Term of this Lease. If Landlord exercises the rights under this
Section 6.5 in connection with a proposed sublease, this Lease shall be deemed
amended to eliminate the proposed sublease premises from the Premises as of the
Recapture Date, and thereafter all Basic Rent and Escalation Charges shall be
appropriately prorated to reflect the reduction of the Premises as of the
Recapture Date provided, however, that in the case of a proposed sublease of
less than thirty percent (30%) of the Premises, Tenant shall have five (5) days
following such exercise by Landlord of its rights under this Section 6.5 to give
notice to Landlord rescinding its Transfer Notice, and if Tenant rescinds its
Transfer Notice in a timely manner, Landlord’s recapture of the proposed
sublease premises shall be deemed to have been rescinded as to the Transfer
Notice in question (but not as to any subsequent Transfer Notice).

6.6 Further Requirements. Tenant shall reimburse Landlord on demand, as
Additional Rent, for any out-of-pocket costs (including reasonable attorneys’
fees and expenses) incurred by Landlord in connection with any actual or
proposed assignment or sublease or other act described in paragraph (a) of
Section 6.1, whether or not consummated, including the costs of making
investigations as to the acceptability of the proposed assignee or subtenant.
Any sublease to which Landlord gives its consent shall not be valid unless and
until Tenant and the sublessee execute a consent agreement in form and substance
satisfactory to Landlord in its reasonable discretion and a fully executed
counterpart of such sublease has been delivered to Landlord. Any sublease shall
provide that: (i) the term of the sublease ends no later than one day before the
last day of the Term of this Lease; (ii) such sublease is subject and
subordinate to this Lease; (iii) Landlord may enforce the provisions of the
sublease, including collection of rents; and (iv) in the event of termination of
this Lease or reentry or repossession of the Premises by Landlord, Landlord may,
at its sole discretion and option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord, but nevertheless Landlord shall not
(A) be liable for any previous act or omission of Tenant under such sublease;
(B) be subject to any defense or offset previously accrued in favor of the
subtenant against Tenant; or (C) be bound by any previous modification of such
sublease made without Landlord’s written consent or by any previous prepayment
of more than one month’s rent.

 

19



--------------------------------------------------------------------------------

ARTICLE 7

RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES; SERVICES TO

BE FURNISHED BY LANDLORD

7.1 Landlord Repairs.

(a) Except as otherwise provided in this Lease, Landlord agrees to keep in good
order, condition and repair the roof, the Base Building and Base Building
Systems (but specifically excluding any supplemental heating, ventilation or air
conditioning equipment or systems exclusively serving the Premises installed at
Tenant’s request or as a result of Tenant’s requirements in excess of Building
standard design criteria ), all insofar as they affect the Premises, except that
Landlord shall in no event be responsible to Tenant for the repair of glass in
the Premises, the doors (or related glass and finish work) leading to the
Premises, or any condition in the Premises or the Building caused by any act or
neglect of Tenant, its invitees or contractors. Landlord shall also keep and
maintain all Common Facilities in a good and clean order, condition and repair,
free of snow and accumulation of dirt and rubbish and with reasonable treatment
of ice on driveways and pedestrian walkways, and shall keep and maintain all
landscaped areas on the Property in a neat and orderly condition. Landlord shall
not be responsible to make any improvements or repairs to the Building other
than as expressly in this Section 7.1 provided, unless expressly provided
otherwise in this Lease.

(b) Landlord shall never be liable for any failure to make repairs which
Landlord has undertaken to make under the provisions of this Section 7.1 or
elsewhere in this Lease; unless Tenant has given notice to Landlord of the need
to make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.

7.2 Tenant Repairs; Compliance with Laws.

(a) Tenant shall keep and maintain the Premises and the Improvements, fixtures
and appurtenances therein or thereon (including, without limitation, electrical
and mechanical systems not considered part of the Base Building Systems or any
portion of such systems that have been installed for the exclusive use and
benefit of Tenant such as additional HVAC equipment, hot water heaters,
electronic, data, phone, and other telecommunications cabling and related
equipment, and security or telephone systems for the Premises), neat and clean
and in good order, condition and repair, excepting only those repairs for which
Landlord is responsible under the terms of this Lease, reasonable wear and tear
of the Premises, and damage by fire or other casualty or as a consequence of the
exercise of the power of eminent domain; and Tenant shall surrender the
Premises, at the end of the Term, in such condition. Subject to Section 10.4
regarding waiver of subrogation, Tenant shall be responsible for the cost of
repairs which may be made necessary by reason of damage to the Building caused
by any act or neglect of Tenant, or its employees, contractors or invitees
(including any damage by fire or other casualty arising therefrom).

(b) Tenant shall comply with all Laws from time to time in effect and all
directions, rules and regulations of governmental agencies having jurisdiction,
and the standards recommended by the local Board of Fire Underwriters applicable
to the Premises and Tenant’s use and occupancy thereof and its business and
operations therein, and shall, at Tenant’s expense, obtain all permits, licenses
and the like required thereby. Notwithstanding the foregoing, Tenant shall not
be obligated to make structural repairs or alterations to the Premises in order
to comply with any Laws unless the need for such repairs or alterations arises
from (i) the specific manner and nature of Tenant’s use or occupancy of the
Premises, as distinguished from mere general office use, (ii) the manner of
conduct of Tenant’s business or operation of its installations, equipment or
other property therein, (iii) any cause or condition created by or at the
instance of the Tenant, including, without limitation, the performance of any
other Alterations

 

20



--------------------------------------------------------------------------------

made by Tenant, or (iv) a breach by Tenant of any provisions of this Lease. Any
of the foregoing conditions caused by any employee, agent, contractor, or
subtenant of Tenant or any other party claiming by, through, or under Tenant
shall be attributable to Tenant for purposes of this Lease. Tenant shall also be
responsible for the cost of compliance with all present and future Laws in
respect of the Building to the extent arising from any of the causes set forth
in clauses (i) through (iv) above of this Section 7.2(b), in which event Tenant
shall be responsible to perform, at Tenant’s sole cost and expense, such repairs
or alterations, whether or not such compliance requires work which is structural
or non-structural, ordinary or extraordinary, foreseen or unforeseen.

(c) If repairs are required to be made by Tenant pursuant to the terms hereof,
and Tenant fails to make the repairs, upon not less than ten (10) days’ prior
written notice (except that no notice shall be required in the event of an
emergency), Landlord may make or cause such repairs to be made (but shall not be
required to do so), and the provisions of Section 14.4 shall be applicable to
the costs thereof. Landlord shall not be responsible to Tenant for any loss or
damage whatsoever that may accrue to Tenant’s stock or business by reason of
Landlord’s making such repairs.

7.3 Floor Load - Heavy Machinery.

(a) Tenant shall not place a load upon any floor in the Premises exceeding the
floor load that such floor was designed to carry, or such lower limit as may be
proscribed by applicable Law. Landlord reserves the right to prescribe the
weight and position of all business machines and mechanical equipment, including
safes, which shall be placed so as to distribute the weight. Business machines
and mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient, in Landlord’s judgment, to absorb and prevent
vibration, noise and annoyance. Tenant shall not move any safe, heavy machinery,
heavy equipment, freight, bulky matter or fixtures into or out of the Building
without Landlord’s prior consent, which consent may include a requirement to
provide insurance, naming Landlord as an insured, in such amounts as Landlord
may deem reasonable.

(b) If any such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s license to do such work, and that all work in connection therewith
shall comply with applicable Laws. Any such moving shall be at the sole risk and
hazard of Tenant, and Tenant will exonerate, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving.

7.4 Utility Services.

(a) Landlord shall, on all Business Days from 8:00 a.m. to 6:00 p.m. except
Saturday, which shall be from 8:00 a.m. to 1:00 p.m., furnish heating and
cooling as normal seasonal changes may require to provide reasonably comfortable
space temperature and ventilation for occupants of the Premises under normal
business operation at an occupancy of not more than one person per 140 square
feet of usable area and an electrical load not exceeding 2.5 watts per usable
square foot. If Tenant shall require air conditioning, heating or ventilation
outside the hours and days above specified, Landlord may furnish such service
and Tenant shall

 

21



--------------------------------------------------------------------------------

pay therefor such charges as may from time to time be in effect for the Building
upon demand as Additional Rent. In the event Tenant introduces into the Premises
personnel or equipment which overloads the capacity of the Building system or in
any other way interferes with the system’s ability to perform adequately its
proper functions, supplementary systems may, if and as needed, at Landlord’s
option, be provided by Landlord, and the cost of such supplementary systems
shall be payable by Tenant to Landlord upon demand as Additional Rent.

(b) Landlord shall supply electricity to the Premises for lighting and normal
office machines at base building standard receptacles for standard single phase
120 volt alternating current, and Tenant agrees in its use of the Premises
(i) not to exceed such requirements, and (ii) that its total connected lighting
load it will not exceed the maximum from time to time permitted under applicable
governmental regulations. If, without in any way derogating from the foregoing
limitation, Tenant shall require electricity in excess of the requirements set
forth above, Tenant shall notify Landlord and Landlord may (without being
obligated to do so) supply such additional service or equipment at Tenant’s sole
cost and expense. Landlord shall purchase and install, at Tenant’s expense, all
lamps, tubes, bulbs, starters and ballasts. If there is a separate electrical
meter in the Premises for the purpose of measuring Tenant’s use and consumption
of electricity in the Premises, Tenant shall make direct payment to the utility
provider for any electricity used or consumed in the Premises. If there is no
separate electrical meter or submeter in the Premises for the purpose of
measuring Tenant’s use and consumption of electricity in the Premises, Landlord
shall compute the cost of the electricity used by Tenant on the basis of the
rate paid by Landlord to the utility company (with no mark-up) and shall bill
the amount to Tenant. Upon request of Tenant, Landlord shall provide to Tenant
copies of any such electric bills. Tenant shall permit Landlord’s existing
wires, pipes, risers, conduits and other electrical equipment of Landlord to be
used for the purpose of providing electrical service to the Premises.

(c) In order to assure that the foregoing requirements are not exceeded and to
avert possible adverse effect on the Building’s electric system, Tenant shall
not, without Landlord’s prior consent, connect any fixtures, appliances or
equipment to the Building’s electric distribution system drawing more than 15
amps at 120/208 volts. If Tenant has special equipment (such as computers,
servers and reproduction equipment) that uses either 3 phase electric power or a
voltage other than 120 volts, or any other electrical usage in excess of 3.0
watts per usable square foot of the Premises, Landlord may, at its option,
require such usage to be separately metered or check metered, at Tenant’s sole
cost and expense, and invoiced or billed separately to Tenant by Landlord or the
applicable utility provider, as applicable. All charges to Tenant under this
paragraph shall be due and payable as Additional Rent within thirty (30) days
after receiving Landlord’s invoice therefor.

(d) In the event any governmental entity promulgates or revises any Law, or
issues mandatory controls relating to the use or conservation of energy, water,
gas, light or electricity, or the provision of any other utility or service
furnished by Landlord in the Building, Landlord may take any appropriate action
to comply with such provision of Law or mandatory controls, including the making
of alterations to the Building, subject, however, to the terms and conditions of
this Lease. Neither Landlord’s actions nor its failure to act shall entitle
Tenant to any damages, abate or suspend Tenant’s obligation to pay Basic Rent,
Escalation Charges and Additional Rent or constitute or be construed as a
constructive or other eviction of Tenant except as otherwise specifically set
forth herein.

 

22



--------------------------------------------------------------------------------

7.5 Other Services.

Landlord shall also provide:

(a) Passenger elevator service from the existing passenger elevator system in
common with Landlord and others entitled thereto.

(b) Warm water for lavatory purposes and cold water (at temperatures supplied by
the city in which the Property is located) for drinking, lavatory and toilet
purposes. Such water shall be made available from the main connection point for
such service on the floor on which the Premises is located and the distribution
of water within the Premises shall be provided by Tenant. If Tenant uses water
for any purpose other than for ordinary lavatory and drinking purposes, Landlord
may assess a reasonable charge for the additional water so used, or install a
water meter and thereby measure Tenant’s water consumption for all purposes. In
the latter event, Tenant shall pay the cost of the meter and the cost of
installation thereof as Additional Rent upon demand and shall keep such meter
and installation equipment in good working order and repair. Tenant agrees to
pay for water consumed, as shown on such meter, together with the sewer charge
based on such meter charges, as and when bills are rendered, and in the event
Tenant fails timely to make any such payment, Landlord may pay such charges and
collect the same from Tenant upon demand as Additional Rent.

(c) Cleaning and janitorial services to the Premises, provided the same are kept
in order by Tenant, substantially in accordance with the cleaning standards from
time to time in effect for the Building.

(d) Access to the Premises at all times, subject to security and safety
precautions from time to time in effect, if any, and subject always to
restrictions based on emergency conditions.

Landlord may from time to time, but shall not be obligated to, provide one or
more attendants in or about the lobby of the Building, and the costs of such
services shall constitute Operating Expenses in accordance with the provisions
of Article 9 hereof. Tenant expressly acknowledges and agrees that, if provided:
(i) such attendants shall not serve as police officers, and will be unarmed, and
will not be trained in situations involving potentially physical confrontation;
and (ii) such attendants will be solely an amenity to tenants of the Building
for purposes such as assisting visitors and invitees of tenants and others in
the Building, monitoring fire control and alarm equipment, and summoning
emergency services to the Building as and when needed, and not for the purpose
of securing any individual tenant premises or guaranteeing the physical safety
of Tenant’s Premises or of Tenant’s employees, agents, contractors or invitees.
If and to the extent that Tenant desires to provide security for the Premises or
for such persons or their property, Tenant shall be responsible for so doing,
after having first consulted with Landlord and after obtaining Landlord’s
consent, which shall not be unreasonably withheld. Landlord expressly disclaims
any and all responsibility and/or liability for the physical safety of Tenant’s
property, and for that of Tenant’s employees, agents, contractors and invitees,
and, without in

 

23



--------------------------------------------------------------------------------

any way limiting the operation of Article 10 hereof, Tenant, for itself and its
agents, contractors, invitees and employees, hereby expressly waives any claim,
action, cause of action or other right which may accrue or arise as a result of
any damage or injury to the person or property of Tenant or any such agent,
invitee, contractor or employee. Tenant agrees that, as between Landlord and
Tenant, it is Tenant’s responsibility to advise its employees, agents,
contractors and invitees as to necessary and appropriate safety precautions.

7.6 Interruption of Service. Landlord reserves the right to curtail, suspend,
interrupt and/or stop the supply of water, sewage, electrical current, cleaning,
and other services, and to curtail, suspend, interrupt and/or stop use of
entrances and/or lobbies serving access to the Building, or other portions of
the Property, without thereby incurring any liability to Tenant, when necessary
by reason of accident or emergency, or for repairs, alterations, replacements or
improvements in the judgment of Landlord reasonably exercised desirable or
necessary, or when prevented from supplying such services or use due to any act
or neglect of Tenant or Tenant’s agents employees, contractors or invitees or
any person claiming by, through or under Tenant or by Force Majeure, including,
but not limited to, strikes, lockouts, difficulty in obtaining materials,
accidents, laws or orders, or inability, by exercise of reasonable diligence, to
obtain electricity, water, gas, steam, coal, oil or other suitable fuel or
power. No diminution or abatement of rent or other compensation, nor any direct,
indirect or consequential damages shall or will be claimed by Tenant as a result
of, nor shall this Lease or any of the obligations of Tenant be affected or
reduced by reason of, any such interruption, curtailment, suspension or stoppage
in the furnishing of the foregoing services or use, irrespective of the cause
thereof. Failure or omission on the part of Landlord to furnish any of the
foregoing services or use as provided in this paragraph shall not be construed
as an eviction of Tenant, actual or constructive, nor entitle Tenant to an
abatement of rent, nor to render the Landlord liable in damages, nor release
Tenant from prompt fulfillment of any of its covenants under this Lease.

Notwithstanding the foregoing, if (i) Landlord ceases to furnish any utility
service to be provided by Landlord hereunder that is necessary for use of the
Premises for a period in excess of fifteen (15) consecutive days after Tenant
notifies Landlord of such cessation (the “Interruption Notice”); (ii) such
cessation is caused by the negligence or willful misconduct of Landlord, its
agents, employees or contractors; (iii) such cessation is not caused by a fire
or other casualty (in which case Section 11 shall control); and (iv) as a result
of such cessation, the Premises or a material portion thereof, is rendered
untenantable and Tenant in fact ceases to use the Premises, or material portion
thereof, then Tenant, as its sole remedy, shall be entitled to receive a
proportionate abatement of Base Rent payable hereunder during the period
beginning on the sixthteenth (16th) consecutive day following Landlord’s receipt
of the Interruption Notice and ending on the day when the service in question
has been restored. In the event the entire Premises has not been rendered
untenantable by the cessation in service, the amount of abatement that Tenant is
entitled to receive shall be prorated based upon the percentage of the Premises
so rendered untenantable and not used by Tenant.

 

24



--------------------------------------------------------------------------------

ARTICLE 8

REAL ESTATE TAXES

8.1 Payments on Account of Real Estate Taxes.

(a) “Tax Year” shall mean a twelve-month period commencing on July 1 and falling
wholly or partially within the Term, and “Taxes” shall mean (i) all taxes,
assessments (special or otherwise), levies, fees and all other government
levies, exactions and charges of every kind and nature, general and special,
ordinary and extraordinary, foreseen and unforeseen, which are, at any time
prior to or during the Term, imposed or levied upon or assessed against the
Property or any portion thereof, or against any Basic Rent, Additional Rent or
other rent of any kind or nature payable to Landlord by anyone on account of the
ownership, leasing or operation of the Property, or which arise on account of or
in respect of the ownership, development, leasing, operation or use of the
Property or any portion thereof; (ii) all gross receipts taxes or similar taxes
imposed or levied upon, assessed against or measured by any Basic Rent,
Additional Rent or other rent of any kind or nature or other sum payable to
Landlord by anyone on account of the ownership, development, leasing, operation,
or use of the Property or any portion thereof; (iii) all value added, use and
similar taxes at any time levied, assessed or payable on account of the
ownership, development, leasing, operation, or use of the Property or any
portion thereof; and (iv) reasonable expenses of any proceeding for abatement of
any of the foregoing items included in Taxes; but the amount of special taxes or
special assessments included in Taxes shall be limited to the amount of the
installment (plus any interest, other than penalty interest, payable thereon) of
such special tax or special assessment required to be paid during the year in
respect of which such Taxes are being determined. There shall be excluded from
Taxes all income, estate, succession, inheritance and transfer taxes of
Landlord; provided, however, that if at any time during the Term the present
system of ad valorem taxation of real property shall be changed so that a
capital levy, franchise, income, profits, sales, rental, use and occupancy, or
other new or additional tax or charge shall in whole or in part be substituted
for, or added to, such ad valorem tax and levied against, or be payable by,
Landlord with respect to the Property or any portion thereof, such tax or charge
shall be included in the term “Taxes” for the purposes of this Article.

(b) In the event that Taxes during any Tax Year shall exceed Base Taxes, Tenant
shall pay to. Landlord, as an Escalation Charge, an amount equal to (i) such
excess Taxes multiplied by (ii) Tenant’s Proportionate Share, such amount to be
apportioned for any portion of a Tax Year in which the Commencement Date falls
or the Term expires. If and to the extent the Building is part of a larger
project or development and Taxes are not separately allocated by the taxing
authority among the various buildings in such project or development, Landlord
shall, in accordance with its good faith business judgment, allocate to the
Building for each Tax Year or portion thereof during the Term an equitable
portion of such Taxes.

(c) Estimated payments by Tenant on account of Taxes shall be made on the first
day of each and every calendar month during the Term of this Lease, in the
fashion herein provided for the payment of Basic Rent. The monthly amount so to
be paid to Landlord shall be sufficient to provide Landlord by the time real
estate tax payments are due with a sum equal to Tenant’s required payment, as
reasonably estimated by Landlord from time to time, on account of Taxes for the
then current Tax Year. Promptly after receipt by Landlord of bills for such
Taxes, Landlord shall advise Tenant of the amount thereof and the computation of
Tenant’s payment on account thereof. If estimated payments theretofore made by
Tenant for the Tax Year covered by such bills exceed the required payment on
account thereof for such Tax Year,

 

25



--------------------------------------------------------------------------------

Landlord shall credit the amount of overpayment against subsequent obligations
of Tenant on account of Taxes (or promptly refund such overpayment if the Term
of this Lease has ended and Tenant has no further obligation to Landlord); but
if the required payments on account thereof for such Tax Year are greater than
estimated payments theretofore made on account thereof for such Tax Year, Tenant
shall pay the difference to Landlord within thirty (30) days after being so
advised by Landlord, and the obligation to make such payment for any period
within the Term shall survive expiration of the Term.

8.2 Abatement. If Landlord shall receive any tax refund or reimbursement of
Taxes or sum in lieu thereof with respect to any Tax Year all or any portion of
which falls within the Term, then out of any balance remaining thereof after
deducting Landlord’s expenses in obtaining such refund, Landlord shall, provided
there does not then exist an Event of Default, credit an amount equal to such
refund or reimbursement or sum in lieu thereof (exclusive of any interest, and
apportioned if such refund is for a Tax Year a portion of which falls outside
the Term,) multiplied by Tenant’s Proportionate Share against the monthly
installments of Escalation Charges next due under this Lease (or refund such
amount lo Tenant if the Term has ended and Tenant has no further obligations to
Landlord); provided, that in no event shall Tenant be entitled to a credit in
excess of the payments made by Tenant on account of Taxes for such Tax Year
pursuant to paragraph (b) of Section 8.1 or to receive any payments or abatement
of Basic Rent if Taxes for any year are less than Base Taxes or if Base Taxes
are abated. If the Taxes comprising Base Taxes are reduced as a result of an
appropriate proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be the Base Taxes and Landlord shall give notice to Tenant
of the corrected amount of Base Taxes and the amount of any additional payments
due from Tenant under this Article 8.

ARTICLE 9

OPERATING EXPENSES

9.1 Definitions. “Operating Year” shall mean each calendar year all or any part
of which falls within the Term, and “Operating Expenses” shall mean the
aggregate costs and expenses incurred by Landlord with respect to the operation,
administration, cleaning, insuring, repair, maintenance and management of the
Property, including, without limitation, the costs and expenses set forth in
Exhibit E attached hereto, provided that if during any portion of the Operating
Year for which Operating Expenses are being computed, less than all of the
Building was occupied by tenants or Landlord was not supplying all tenants with
the services being supplied under this Lease, actual Operating Expenses incurred
shall be extrapolated reasonably by Landlord on an item by item basis to the
estimated Operating Expenses that would have been incurred if the Building were
fully occupied for such Operating Year and such services were being supplied to
all tenants, and such extrapolated amount shall, for the purposes hereof, be
deemed to be the Operating Expenses for such Operating Year.

9.2 Tenant’s Payment of Operating Expenses.

(a) In the event that for any Operating Year Operating Expenses shall exceed
Base Operating Expenses, Tenant shall pay to Landlord, as an Escalation Charge,
an amount equal to (i) such excess Operating Expenses multiplied by
(ii) Tenant’s Proportionate Share, such amount to be apportioned for any portion
of an Operating Year in which the Commencement Date falls or the Term of this
Lease ends.

 

26



--------------------------------------------------------------------------------

(b) Estimated payments by Tenant on account of Operating Expenses shall be made
on the first day of each and every calendar month during the Term of this Lease,
in the fashion herein provided for the payment of Basic Rent. The monthly amount
so to be paid to Landlord shall be sufficient to provide Landlord by the end of
each Operating Year a sum equal to Tenant’s required payment, as reasonably
estimated by Landlord from time to time during each Operating Year, on account
of Operating Expenses for such Operating Year. After the end of each Operating
Year, Landlord shall submit to Tenant a reasonably detailed accounting of
Operating Expenses for such Operating Year, and Landlord shall certify to the
accuracy thereof. If estimated payments theretofore made for such Operating Year
by Tenant exceed Tenant’s required payment on account thereof for such Operating
Year according to such statement, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Operating
Expenses (or promptly refund such overpayment if the Term of this Lease has
ended and Tenant has no further obligation to Landlord); but if the required
payments on account thereof for such Operating Year are greater than the
estimated payments (if any) theretofore made on account thereof for such
Operating Year, Tenant shall make payment to Landlord within thirty (30) days
after being so advised by Landlord, and the obligation to make such payment for
any period within the Term shall survive expiration of the Term.

(c) Any such accounting by Landlord shall be binding and conclusive upon Tenant
unless within sixty (60) days after the giving by Landlord of such accounting
Tenant shall notify Landlord that Tenant disputes the correctness of such
accounting, specifying the particular respects in which the accounting is
claimed to be incorrect. If Tenant timely sends a notice to Landlord disputing
the accounting received from Landlord, Tenant may, at Tenant’s sole cost and
expense, undertake an audit of such of Landlord’s books as are directly relevant
to the Operating Expense accounting for the Operating Year in question, provided
and on condition that (i) there is then no uncured Event of Default under this
Lease, (ii) Tenant has made all payments of Escalation Charges billed or
invoiced by Landlord as of the date of the audit, (iii) the audit is performed
only by Tenant’s employees, internal accounting department or an independent
certified public accounting firm reasonably approved by Landlord and whose fee
or other compensation is fixed by contract and is in no manner computed or
determined based upon the results of the audit, (iv) both Tenant and its
examiners execute and deliver to Landlord a confidentiality agreement in form
and substance reasonably acceptable to Landlord whereby such parties expressly
agree to maintain the results of such audit in strict confidence, and (v) such
audit is commenced and completed and the results thereof delivered to Landlord
within sixty (60) days following the date Landlord makes its books available to
Tenant. If Tenant fails to timely deliver a dispute notice to Landlord, or fails
to complete its audit and deliver the results thereof to Landlord within the
applicable sixty (60) day period, then, in either of such events, Landlord’s
accounting shall be binding and conclusive upon Tenant for all purposes of this
Lease. If it is finally agreed by the parties that Landlord has overstated
Tenant’s share of excess Operating Expenses, Landlord shall credit the amount of
such overstatement against the monthly installments of Escalation Charges next
due under this Lease (or refund such amount to Tenant if the Term has ended and
Tenant has no further obligations to Landlord under this Lease). If the audit
demonstrates that Landlord has not overstated Escalation Charges, then Landlord
may invoice Tenant for any amount by which Tenant’s Escalation Charges under
this Section 9.2 was understated, which invoice shall be payable by Tenant
within thirty (30) days after receipt.

 

27



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNITY AND PUBLIC LIABILITY INSURANCE

10.1 Tenant’s Indemnity. Except to the extent arising from the gross negligence
or willful misconduct of Landlord or its agents or employees, Tenant shall
defend with counsel first approved by Landlord, save harmless, and indemnify
Landlord and Landlord’s managing agent, beneficiaries, partners, members,
shareholders, subsidiaries, officers, directors, agents, trustees and employees
(“Landlord Parties”) from and against all claims, losses, cost, damages, any
liability or expense of whatever nature arising from injury, loss, accident or
damage to any person or property, arising from or claimed to have arisen
(a) from any accident, injury or damage whatsoever to any person, or to the
property of any person, occurring in or about the Premises; (b) from the
omission, fault, willful act, negligence or other misconduct of Tenant or
Tenant’s agents, employees, contractors, licensees or invitees, (c) in
connection with Tenant’s use of the Premises or any business conducted therein
or any work done or condition created in the Premises by Tenant, its agent,
employees or contractors, or anyone claiming by, through or under Tenant, or
(d) the failure of Tenant to perform and discharge its covenants and obligations
under this Lease and, in any case, occurring after the Commencement Date (or
such earlier date as of which Tenant takes possession of the Premises) until the
expiration of the Term of this Lease and thereafter so long as Tenant is in
occupancy of any part of the Premises. This indemnity and hold harmless
agreement shall include indemnity against all losses, costs, damages, expenses
and liabilities incurred in or in connection with any such claim or any
proceeding brought thereon, and the defense thereof, including, without
limitation, reasonable attorneys’ fees and costs at both the trial and appellate
levels. The provisions of this Section 10.1 shall survive the expiration or
earlier termination of this Lease,

10.2 Tenant Insurance. Tenant agrees to maintain, at Tenant’s expense, in full
force from the date upon which Tenant first enters the Premises for any reason,
throughout the Term of this Lease, and thereafter so long as Tenant is in
occupancy of any part of the Premises, (a) a policy of commercial general
liability and property damage insurance (including broad form contractual
liability, independent contractor’s hazard and completed operations coverage) in
at least the amounts of the Initial General Liability Insurance specified in
Section 1.1 or such greater amounts as Landlord in its reasonable discretion
shall from time to time request, under which Tenant is named as an insured and
Landlord, and, at Landlord’s request, Landlord’s property manager, any Superior
Mortgagee and Superior Lessor, and such other persons as Landlord reasonably may
request are named as additional insureds, (b) special form (formerly known as
“all risk”) property insurance on a “replacement cost” basis, insuring Tenant’s
Removable Property and any alterations, additions and improvements located from
time to time in the Premises, whether made by Tenant pursuant to Article 5 or
Exhibit C, made by Landlord in connection with the Bathroom Upgrades or
otherwise existing in the Premises as of the Commencement Date (such
alterations, additions and improvements collectively the “Improvements”), (c)
workers’ compensation insurance with statutory limits, (d) employer’s liability
insurance with the following limits: bodily injury by disease per person
$1,000,000.00; bodily injury by accident policy limit $1,000,000.00; bodily
injury by disease policy limit $1,000,000.00, (e) business automobile liability
insurance including owned, hired and non-

 

28



--------------------------------------------------------------------------------

owned automobiles, in an amount not less than One Million Dollars ($1,000,000)
combined single limit per occurrence, with such commercially reasonable
increases as Landlord may require from time to time, and (f) business
interruption insurance insuring interruption or stoppage of Tenant’s business at
the Premises for a period of not less than twelve (12) months. Tenant may
satisfy such insurance requirements by including the Premises in a so-called
“blanket” and/or “umbrella” insurance policy, provided that the amount of
coverage allocated to the Premises is pursuant to a “per location” endorsement
shall fulfill the requirements set forth herein. Tenant’s insurance shall be
primary to, and not contributory with any insurance carried by Landlord, whose
insurance shall be considered excess only. Each policy required hereunder shall
be non-cancelable and non-amendable with respect to Landlord and Landlord’s said
designees without thirty (30) days’ prior notice. The policies of insurance
required to be maintained by Tenant hereunder shall be issued by companies
domiciled in the United States and qualified and licensed to conduct business in
the state in which the Property is located, and shall be rated A:X or better in
the most current issue of Best’s Key Rating Guide (or any successor thereto). At
all times during the Term, such insurance shall be maintained, and Tenant shall
cause a current and valid certificate of such policies to be deposited with
Landlord. If Tenant fails to have a current and valid certificate of such
policies on deposit with Landlord at all times during the Term and such failure
is not cured within three (3) Business Days following Tenant’s receipt of notice
thereof from Landlord, Landlord shall have the right, but not the obligation, to
obtain such an insurance policy, and Tenant shall be obligated to pay Landlord
the amount of the premiums applicable to such insurance within ten (10) days
after Tenant’s receipt of Landlord’s request for payment thereof Tenant’s
insurance policies shall not include deductibles in excess of Five Thousand
Dollars ($5,000.00).

10.3 Tenant’s Risk. Tenant agrees to use and occupy the Premises and to use such
other portions of the Property as Tenant is herein given the right to use at
Tenant’s own risk. Landlord shall not be liable to Tenant, its employees,
agents, invitees or contractors for any damage, injury, loss, compensation, or
claim (including, but not limited to, claims for the interruption of or loss to
Tenant’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Property, any fire, robbery, theft, mysterious disappearance
and/or any other crime or casualty, the actions of any other tenants of the
Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building, or from water, rain or snow that may
leak into, or flow from any part of the Premises or the Building, or from
drains, pipes or plumbing fixtures in the Building, unless due to the gross
negligence or willful misconduct of Landlord or Landlord’s agents, contractors
or employees. Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of Tenant, and neither Landlord nor
Landlord’s insurers shall in any manner be held responsible therefor. Landlord
shall not be responsible or liable to Tenant, or to those claiming by, through
or under Tenant, for any loss or damage that may be occasioned by or through the
acts or omissions of persons occupying adjoining premises or any part of the
premises adjacent to or connecting with the Premises or any part of the Property
or otherwise. Notwithstanding the foregoing, Landlord shall not be released from
liability for any injury, loss, damages or liability to the extent arising from
any gross negligence or willful misconduct of Landlord, its servants, employees
or agents acting within the scope of their authority on or about the Premises;
provided, however, that in no event shall Landlord, its servants, employees or
agents have any liability to Tenant based on any loss with respect to or
interruption in the operation of Tenant’s business. The provisions of this
Section 10.3 shall be applicable from and after the execution of this Lease and
until the end of the Term of this Lease, and during any additional period as
Tenant may use or be in occupancy of any part of the Premises or of the
Building.

 

29



--------------------------------------------------------------------------------

10.4 Landlord’s Insurance. Landlord shall maintain, as a part of Operating
Expenses, special form property insurance on the Building in such amounts and
subject to such deductibles as Landlord may reasonably determine. Such insurance
shall be maintained with an insurance company selected by Landlord or a Superior
Mortgagee, and payment for losses thereunder shall be made solely to Landlord
subject to the rights of the Superior Mortgagee from time to time. Additionally
Landlord may maintain such additional insurance, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. The cost of
all such additional insurance shall also be part of the Operating Expenses. Any
or all of Landlord’s insurance may be provided by blanket coverage maintained by
Landlord or any affiliate of Landlord under its insurance program for its
portfolio of properties or by Landlord’s or any affiliate of Landlord’s program
of self-insurance, and in such event Operating Expenses shall include the
portion of the reasonable cost of blanket insurance or self-insurance that is
allocated to the Building.

10.5 Waiver of Subrogation. Notwithstanding anything herein to the contrary,
Landlord and Tenant each hereby waives any and all rights of recovery, claim,
action, or cause of action against the other, its agents, employees, licensees,
or invitees for any loss or damage to or at the Premises or the Property or any
personal property of such party therein or thereon by reason of fire, the
elements, or any other cause which is covered, or would have been covered, by
the insurance coverages required to be maintained by Landlord and Tenant,
respectively, under this Lease, regardless of cause or origin, including
omission of the other party hereto, its agents, employees, licensees, or
invitees. Landlord and Tenant covenant that no insurer shall hold any right of
subrogation against either of such parties with respect thereto. The parties
hereto agree that any and all such insurance policies required to be carried by
either shall be endorsed with a subrogation clause that shall provide that such
party’s insurer waives any right of recovery against the other party in
connection with any such loss or damage.

ARTICLE 11

FIRE, EMINENT DOMAIN, ETC.

11.1 Landlord’s Right of Termination. If the Premises or the Building are
substantially damaged (the term “substantially damaged” meaning damage of such a
character that the same cannot, in the ordinary course, reasonably be expected
to be repaired within sixty (60) days from the time that repair work would
commence) by fire or other casualty (each, a “Casualty”), then Landlord shall
have the right to terminate this Lease by giving notice of Landlord’s election
so to do within ninety (90) days after the occurrence of such Casualty,
whereupon this Lease shall terminate thirty (30) days after the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof. In no event shall Landlord have any
liability for damages to Tenant for inconvenience, annoyance or interruption of
business arising from any Casualty.

 

30



--------------------------------------------------------------------------------

11.2 Restoration; Tenant’s Right of Termination.

(a) If the Building or the Premises shall be partially or totally damaged or
destroyed by a Casualty and if this Lease is not terminated as provided in this
Article 11, then (i) Landlord shall repair and restore the Building and the
Premises (but excluding Tenant’s Removable Property and the Improvements
(“Landlord’s Restoration Work”) with reasonable dispatch (but Landlord shall not
be required to perform the same on an overtime or premium pay basis) after
notice to Landlord of the Casualty and the collection of the insurance proceeds
attributable to such Casualty, and (ii) Tenant shall repair and restore in
accordance with Section 5.2 all of Tenant’s Removable Property and the
Improvements (“Tenant’s Restoration Work”) with reasonable dispatch after the
Casualty. Notwithstanding anything to the contrary contained herein, if in
Landlord’s sole discretion it would be appropriate for safety reasons, health
reasons or the efficient operation or restoration of the Building or the
Premises for Landlord to perform all or a portion of Tenant’s Restoration Work
on behalf of Tenant, then (x) Landlord shall give Tenant a written notice
specifying the portion of Tenant’s Restoration Work to be performed by Landlord
(the “Specified Restoration Work”), (y) Landlord shall perform the Specified
Restoration Work, and (z) Tenant shall pay to Landlord within ten (10) days
following the giving of Landlord’s written demand therefor (or Landlord shall
retain from the insurance proceeds paid to Landlord in accordance with the last
sentence of this Section 11.2(a)) the cost of such Specified Restoration Work.
The proceeds of insurance covering Tenant’s Removable Property and the
Improvements shall be paid to Landlord, and, unless Landlord restores Tenant’s
Removable Property and the Improvements as part of the Specified Restoration
Work, upon the completion of the repair and restoration of Tenant’s Removable
Property and the Improvements and the reoccupancy of the Premises by Tenant,
Landlord shall disburse to Tenant the proceeds of insurance maintained by Tenant
covering Tenant’s Removable Property and the Improvements up to the amount so
expended by Tenant.

(b) If all or part of the Premises is damaged or destroyed by a Casualty, and
neither party elects to exercise its termination right under this Article 11 (or
if no such termination rights are triggered), Landlord may, by written notice to
Tenant given within thirty (30) days after the date of such Casualty, relocate
Tenant to available space in the Building which is comparable to the Premises
(the “Interim Space”) during the restoration of the Premises, provided
(i) Landlord shall pay the reasonable and actual costs to move Tenant’s moveable
fixtures, furniture and equipment into the Interim Space, and back into the
Premises after restoration, to the extent not covered by Tenant’s insurance,
(ii) the square footage of the Interim Space shall not be less than ninety
percent (90%) of the Premises Rentable Area, (iii) the Interim Space shall be
reasonably suitable for the conduct and operation of Tenant’s business, and
(iv) upon occupancy of the Interim Space, Tenant shall pay Landlord Rent for the
Interim Space at the same per square foot rental rate as is then applicable
under this Lease, adjusted to reflect the actual square footage of the Interim
Space (but which Rent shall not exceed the Rent for the Premises). If Landlord
exercises the foregoing option, Tenant shall relocate from the Premises to the
Interim Space within thirty (30) days after receipt of Landlord’s notice; and
Tenant shall relocate from the Interim Space to the restored Premises within
thirty (30) days after Landlord notifies Tenant that the restoration of the
Premises has been substantially completed.

(c) Landlord shall not carry any insurance on Tenant’s Removable Property or on
the Improvements (including without limitation the Bathroom Upgrade performed in
connection with this Lease) that constitute part of Tenant’s Restoration Work
and shall not be obligated to repair or replace Tenant’s Removable Property or
such Improvements (whether or

 

31



--------------------------------------------------------------------------------

not installed by or at the expense of Landlord). Tenant shall look solely to its
insurance for recovery of any damage to or loss of Tenant’s Removable Property
and any Improvements. Tenant shall notify Landlord promptly of any casualty in
the Premises. In the event of a partial or total destruction of the Premises,
Tenant shall as soon as practicable (but no later than five (5) Business Days
after receiving a notice from Landlord) remove any and all of Tenant’s Removable
Property from the Premises or the portion thereof destroyed, as the case may be,
and if Tenant does not promptly so remove Tenant’s Removable Property, Landlord,
at Tenant’s expense, may discard the same or may remove Tenant’s Removable
Property to a public warehouse for deposit or retain the same in its own
possession and at its discretion may sell the same at either public auction or
private sale, the proceeds of which shall be applied first to the expenses of
removal, storage and sale, second to any sums owed by Tenant to Landlord, with
any balance remaining to the paid to Tenant; if the expenses of such removal,
storage and sale shall exceed the proceeds of any sale, Tenant shall pay such
excess to Landlord upon demand. Tenant shall be solely responsible for arranging
for any visits to the Premises by Tenant’s insurance adjuster that may be
desired by Tenant prior to the removal of Tenant’s Removable Property by Tenant
or Landlord, as provided in this Section 11.2(c), or the performance by Landlord
of Landlord’s Restoration Work or the Specified Restoration Work and Landlord
shall be under no obligation to delay the performance of same, nor shall
Landlord have any liability to Tenant in the event that Tenant fails to do so.
Tenant shall promptly permit Landlord access to the Premises for the purpose of
performing Landlord’s Restoration Work and, if applicable, the Specified
Restoration Work.

(d) Within ninety (90) days after the occurrence of any Casualty affecting the
Premises, Landlord shall deliver to Tenant a written estimate from a reputable
contractor, architect or engineer designated by Landlord as to the probable
length of time that will be necessary to substantially complete Landlord’s
Restoration Work. If such time estimate exceeds twelve (12) months from the date
that repair work would commence, Tenant shall have the right to terminate this
Lease by giving notice to Landlord thereof within thirty (30) days after receipt
of such estimate (time being of the essence with respect to the giving of such
notice by Tenant). If Tenant is entitled pursuant to the terms of this
Section 11.2(d) to terminate this Lease and Tenant fails to deliver a
termination notice to Landlord within the thirty (30) day period set forth
herein, Tenant will be deemed to have waived Tenant’s rights under this
Section 11.2(d) to terminate the Lease on account of such Casualty. The
provisions of this Section are in lieu of any statutory termination provisions
allowable in the event of a Casualty.

(e) If this Lease is terminated under any of the provisions of this Article 11
as a result of a Casualty, Landlord shall be entitled to retain for its benefit
the proceeds of insurance maintained by Tenant on the Improvements. This
Section 11.2 shall be deemed an express agreement governing any damage or
destruction of the Premises by fire or other casualty, and any law providing for
a contingency in the absence of an express agreement, now or hereafter in force,
shall have no application.

11.3 Abatement of Rent. If the Premises is damaged by a Casualty, Basic Rent and
Escalation Charges payable by Tenant shall abate proportionately for the period
from the date of such fire or other casualty until the earlier of (a) the date
that Landlord substantially completes Landlord’s Restoration Work (i.e. the date
that Landlord completes Landlord’s Restoration Work except for (i) items of work
(and, if applicable, adjustment of equipment and fixtures) which can

 

32



--------------------------------------------------------------------------------

be completed after occupancy has been taken without causing undue interference
with Tenant’s use of the Premises (i.e. so called “punch list” items) and
(ii) items which, in accordance with good construction practice, should be
performed after the performance of Tenant’s Restoration Work) provided that if
Landlord would have completed Landlord’s Restoration Work at an earlier date but
for Tenant having failed to cooperate with Landlord in effecting such Work or
collecting insurance proceeds, then the Premises shall be deemed to have been
repaired and restored on such earlier date and the abatement shall cease, or
(b) the date Tenant or other occupant reoccupies any portion of the Premises (in
which case the Basic Rent and Escalation Charges allocable to such reoccupied
portion shall be payable by Tenant from the date of such occupancy).
Notwithstanding any provision contained in this Lease to the contrary, (i) there
shall be no abatement with respect to any portion of the Premises which has not
been rendered untenantable by reason of fire or other casualty and which is
accessible, whether or not other portions of the Premises are untenantable, and
(ii) any abatement of Basic Rent or Escalation Charges applicable to any portion
of the Premises which was rendered untenantable by reason of a casualty shall
cease on the earliest of the dates referred to in clauses (a) or (b) of the
preceding sentence provided such portion is accessible, whether or not other
portions of the Premises remain untenantable. Landlord’s determination of the
date Landlord’s Restoration Work to the Premises shall have been substantially
completed shall be controlling unless Tenant disputes same by notice to Landlord
given within ten (10) days after such determination by Landlord, and pending
resolution of such dispute, Tenant shall pay Basic Rent and Escalation Charges
in accordance with Landlord’s determination. Notwithstanding the foregoing, if
by reason of any act or omission by Tenant, any subtenant or any of their
respective partners, directors, officers, servants, employees, agents or
contractors, Landlord, any Mortgagee shall be unable to collect all of the
insurance proceeds (including, without limitation, rent insurance proceeds)
applicable to the casualty, then, without prejudice to any other remedies which
may be available against Tenant, there shall be no abatement of Basic Rent or of
Escalation Charges.

11.4 Eminent Domain.

(a) If the Premises shall be affected by any exercise of the power of eminent
domain, Basic Rent and Escalation Charges payable by Tenant shall be justly and
equitably abated and reduced according to the nature and extent of the loss of
use thereof suffered by Tenant. In no event shall Landlord have any liability
for damages to Tenant for inconvenience, annoyance or interruption of business
arising from such exercise of the power of eminent domain.

(b) If any part of the Building is taken by any exercise of the right of eminent
domain, then Landlord shall have the right to terminate this Lease (even if
Landlord’s entire interest in the Premises may have been divested) by giving
notice of Landlord’s election so to do within ninety (90) days after the
occurrence of the effective date of such taking, whereupon this Lease shall
terminate thirty (30) days after the date of such notice with the same force and
effect as if such date were the date originally established for the expiration
of the Term of this Lease.

(c) If this Lease shall not be terminated pursuant to Section 11.4(b), Landlord
shall thereafter use due diligence to restore the Premises (excluding any
Alterations made by Tenant pursuant to Section 5.2) to proper condition for
Tenant’s use and occupation, provided that Landlord’s obligation shall be
limited to the amount of compensation recoverable by

 

33



--------------------------------------------------------------------------------

Landlord from the taking authority. If, for any reason, such restoration shall
not be substantially completed within six (6) months after the expiration of the
ninety (90) day period referred to in Section 11.4(b) (which six month period
may be extended for such periods of time as Landlord is prevented from
proceeding with or completing such restoration for any cause beyond Landlord’s
reasonable control, but in no event for more than an additional three
(3) months), Tenant shall have the right to terminate this Lease by giving
notice to Landlord thereof within thirty (30) days after the expiration of such
period (as so extended). Upon the giving of such notice, this Lease shall cease
and come to an end thirty (30) days after the giving of such notice, without
further liability or obligation on the part of either party unless, within such
thirty (30) day period, Landlord substantially completes such restoration. Such
right of termination shall be Tenant’s sole and exclusive remedy at law or in
equity for Landlord’s failure so to complete such restoration.

(d) Landlord shall have and hereby reserves and excepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Property and the leasehold interest hereby created, and to compensation accrued
or hereafter to accrue by reason of such taking, and by way of confirming the
foregoing, Tenant hereby grants and assigns, and covenants with Landlord to
grant and assign to Landlord, all rights to such damages or compensation, and
covenants to deliver such further assignments and assurances thereof as Landlord
may from time to time request, and Tenant hereby irrevocably appoints Landlord
its attorney in fact to execute and deliver in Tenant’s name all such
assignments and assurances. Nothing contained herein shall be construed to
prevent Tenant from prosecuting in any condemnation proceedings a claim for the
value of any of Tenant’s Removable Property installed in the Premises by Tenant
at Tenant’s expense and for relocation expenses, provided that such action shall
not affect the amount of compensation otherwise recoverable by Landlord from the
taking authority.

ARTICLE 12

HOLDING OVER; SURRENDER

12.1 Holding Over. If Tenant or anyone claiming by, through or under Tenant
shall remain in possession of all or any part of the Premises (which shall
include a failure by Tenant to remove any Tenant’s Removable Property or
Alterations which Landlord notified Tenant were to be removed at the expiration
or earlier termination of the Term) after the expiration or earlier termination
of the Term of this Lease, such holding over shall be treated as a daily tenancy
at sufferance at a Basic Rent equal to one hundred fifty percent (150%) of the
Basic Rent in effect for the last rental period of the Term plus Escalation
Charges and other Additional Rent herein provided (prorated on a daily basis).
In addition to any other liabilities to Landlord accruing therefrom, Tenant
shall protect, defend, indemnify and hold Landlord harmless from all loss, costs
and damages, direct and/or indirect, sustained by reason of any such holding
over, including, without limitation, claims made by and loss of any succeeding
tenant arising out of such failure to timely surrender possession in the
condition required under this Lease. In all other respects, such holding over
shall be on the terms and conditions set forth in this Lease as far as
applicable (and excluding any extension, expansion or rights of first offer of
tenant) in the Lease. Nothing contained in this Article 12 shall be construed as
a consent by Landlord to any holding over by Tenant, and Landlord shall have the
right to immediately terminate such holding over pursuant to applicable Law. The
provisions of this Article 12 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law.

 

34



--------------------------------------------------------------------------------

12.2 Surrender of Premises. Upon the expiration or earlier termination of the
Term of this Lease, Tenant shall promptly and peaceably quit and surrender to
Landlord the Premises in neat and clean condition and in good order, condition
and repair, together with all Alterations which may have been made or installed
in, on or to the Premises prior to or during the Term of this Lease (except as
otherwise required by Landlord pursuant to Section 5.2(e) above), excepting only
ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility to repair or
restore. Tenant shall remove all of Tenant’s Removable Property, all signs
installed by or on behalf of Tenant in or on the Premises and the Building, all
lines and other wiring and cabling installed by Tenant prior to or during the
Term. Tenant shall repair any damage to the Premises or the Building caused by
such removal and restore the affected area to its condition prior to the
installation thereof Any Tenant’s Removable Property which shall remain in the
Building or on the Premises after the expiration or termination of the Term of
this Lease shall be deemed conclusively to have been abandoned, and either may
be retained by Landlord as its property or may be disposed of in such manner as
Landlord may see fit, at Tenant’s sole cost and expense.

ARTICLE 13

RIGHTS OF MORTGAGEES; TRANSFER OF TITLE

13.1 Rights of Mortgagees.

(a) This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to any ground or underlying leases of the Property and to all
renewals, extensions, modifications and replacements thereof, and to all
mortgages, deeds of trust or similar encumbrances which may now or hereafter
affect the Property, whether or not such mortgages or other encumbrances shall
also cover other lands and/or buildings, and to each and every advance made or
hereafter to be made under such mortgages and other encumbrances, and to all
renewals, modifications, replacements, extensions and consolidations of such
mortgages and other encumbrances. This Section shall be self-operative and no
further instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the holder of any
such mortgage or other encumbrance or any of their respective successors in
interest may reasonably request to evidence such subordination. Any lease to
which this Lease is, at the time referred to, subject and subordinate is herein
called “Superior Lease” and the lessor of a Superior Lease or its successor in
interest at the time referred to, is herein called “Superior Lessor”; and any
mortgage or other encumbrance to which this Lease is, at the time referred to,
subject and subordinate, is herein called “Superior Mortgage” and the holder of
a Superior Mortgage, or its successor in interest at the time referred to, is
herein called “Superior Mortgagee.” If any Superior Mortgagee, shall so elect,
this Lease and the rights of Tenant hereunder, shall be superior in right to the
rights of such holder, with the same force and effect as if this Lease had been
executed, delivered and recorded, or a statutory notice hereof recorded, prior
to the execution, delivery and recording of any such Superior Mortgage. The
election of any such Superior Mortgagee shall become effective upon either
notice from such Superior Mortgagee to Tenant in the same fashion as notices
from Landlord to Tenant are to be given hereunder or by the recording in the
appropriate registry or recorder’s office of an instrument in which the Superior
Mortgagee subordinates its rights under such Superior Mortgage to this Lease.

 

35



--------------------------------------------------------------------------------

(b) If any Superior Lessor or Superior Mortgagee or the nominee or designee of
any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed, or otherwise, then at the request of such party
so succeeding to Landlord’s rights (herein called “Successor Landlord”) Tenant
shall attorn to and recognize such Successor Landlord as Tenant’s landlord under
this Lease and shall promptly execute and deliver any instrument that such
Successor Landlord may reasonably request to evidence such attornment. Tenant
waives the provisions of any law or regulation, now or hereafter in effect,
which terminates or may give or purport to give Tenant any right to terminate or
otherwise affect this Lease or the obligations of Tenant hereunder in the event
that any such foreclosure, termination or other proceeding is filed, prosecuted
or completed. Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the Successor Landlord shall not be (i) liable in any way to Tenant for any act
or omission, neglect or default on the part of Landlord under this Lease,
(ii) responsible for any monies owing by or on deposit with Landlord to the
credit of Tenant, (iii) subject to any counterclaim or setoff which theretofore
accrued to Tenant against Landlord, (iv) bound by any modification of this Lease
subsequent to such Superior Lease or Superior Mortgage, or by any previous
prepayment of fixed rent for more than one (1) month, which was not approved in
writing by the Superior Lessor or the Superior Mortgagee thereto, (v) liable to
the Tenant beyond the Successor Landlord’s interest in the Property and the
rents, income, receipts, revenues, issues and profits issuing from such
Property, (vi) responsible for the performance of any work to be done by the
Landlord under this Lease to render the Premises ready for occupancy by the
Tenant, (vii) liable for the payment of any improvement allowance or similar
amount owing to Tenant on account of the performance of any alterations or
leasehold improvements to the Premises or the Building, or (viii) required to
remove any person occupying the Premises or any part thereof, except if such
person claims by, through or under the Successor Landlord.

13.2 Assignment of Rents and Transfer of Title.

(a) With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to a Superior Mortgagee on property which includes the
Premises, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the Superior Mortgagee shall never be treated as an
assumption by the Superior Mortgagee of any of the obligations of Landlord
hereunder unless the Superior Mortgagee shall, by notice sent to Tenant,
specifically otherwise elect and, except as aforesaid, the Superior Mortgagee
shall be treated as having assumed Landlord’s obligations hereunder only upon
foreclosure of the Superior Mortgage and the taking of possession of the
Premises.

 

36



--------------------------------------------------------------------------------

(b) In no event shall the acquisition of Landlord’s interest in the Property by
a purchaser which, simultaneously therewith, leases Landlord’s entire interest
in the Property back to the seller thereof be treated as an assumption by
operation of law or otherwise, of Landlord’s obligations hereunder, but Tenant
shall look solely to such seller lessee, and its successors from time to time in
title, for performance of Landlord’s obligations hereunder. In any such event,
this Lease shall be subject and subordinate to the lease to such purchaser. For
all purposes, such seller lessee, and its successors in title, shall be the
Landlord hereunder unless and until Landlord’s position shall have been assumed
by such purchaser lessor.

(c) Except as provided in paragraph (b) of this Section, in the event of any
transfer of title to the Property by Landlord, Landlord shall thereafter be
entirely freed and relieved from the performance and observance of all covenants
and obligations hereunder.

13.3 Notice to Mortgagee. Tenant shall not seek to enforce any remedy it may
have for any default on the part of Landlord without first giving any Superior
Mortgagee and Superior Lessor, as applicable, written notice by certified mail,
return receipt requested, specifying the default in reasonable detail, and
affording such Superior Mortgagee and Superior Lessor, as applicable, (i) a
reasonable opportunity to perform Landlord’s obligations hereunder (but not less
than thirty (30) days), if such default can be cured without such Superior
Mortgagee or Superior Lessor, as applicable, taking possession of the mortgaged
or leased estate, or (ii) time to obtain possession of the mortgaged or leased
estate and then to cure such default of Landlord, if such default cannot be
cured without such Superior Mortgagee or Superior Lessor or taking possession of
the mortgaged or leased estate. The curing of any of Landlord’s defaults by a
Superior Mortgagee or Superior Lessor shall be treated as performance by
Landlord.

ARTICLE 14

DEFAULT; REMEDIES

14.1 Tenant’s Default. If at any time subsequent to the date of this Lease any
one or more of the following events (herein referred to as an “Event of
Default”) shall occur:

(a) Tenant shall fail to pay the Basic Rent, Escalation Charges or any other
Additional Rent hereunder when due and such failure shall continue for three
(3) Business Days after notice to Tenant from Landlord (except that such written
notice shall only be required twice in any twelve (12) month period, with any
subsequent failure to pay such sums constituting an Event of Default unless paid
within three (3) Business Days after the date due without need for an additional
written notice); or

(b) Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant (or such shorter
period for completing a cure for such default as may be required by applicable
Laws or by virtue of an emergency situation) specifying such neglect or failure,
or if such failure is of such a nature that Tenant cannot reasonably remedy the
same within such thirty (30) day period, Tenant shall fail to commence promptly
(and in any event within such thirty (30) day period) to remedy the same and
thereafter to diligently prosecute such remedy to completion with diligence and
continuity (and in any event, within ninety (90) days after the notice described
in this subparagraph (ii)), provided that (x) in no event shall Tenant have such
additional period of time that would (A) subject Landlord or any Superior Lessor
or any Superior Mortgagee to prosecution for a crime or any other fine or
charge, (B) subject the Property, or any part thereof, to any lien or
encumbrance

 

37



--------------------------------------------------------------------------------

which is not removed or bonded within the time period required under this Lease,
or (C) result in a default under any Superior Lease or under any Superior
Mortgage and (y) such written notice shall only be required twice in any twelve
(12) month period, with any subsequent similar performance default constituting
an Event of Default unless cured within the period required under this Lease
without need for an additional written notice); or

(c) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

(d) If Tenant or any guarantor of this Lease shall (i) make an assignment for
the benefit of creditors, (ii) acquiesce in a petition in any court in any
bankruptcy, reorganization, composition, extension or insolvency proceedings,
(iii) seek, consent to or acquiesce in the appointment of any trustee, receiver
or liquidator of Tenant or of any guarantor of this Lease or of all or any part
of Tenant’s or such guarantor’s property, (iv) file a petition seeking an order
for relief under the Title 11 of the United States Code, as now or hereafter
amended or supplemented (the “Bankruptcy Code”), or by filing any petition under
any other present or future federal, state or other statute or law for the same
or similar relief, or (v) fail to win the dismissal, discontinuation or vacating
of any involuntary bankruptcy proceeding filed under the Bankruptcy Code, or
under any other present or future federal, state or other statute or law for the
same or similar relief, within sixty (60) days after such proceeding is
initiated; or

(e) Any lien has been filed against the Property, or any portion thereof, as a
result of Tenant’s acts, omissions or breach of this Lease, and Tenant fails,
within 30 days after the lien is filed, either (1) to cause said lien to be
removed from the Property, or (2) to furnish a bond sufficient to remove the
lien or cause a title insurance endorsement to be issued with respect to such
lien, which endorsement shall be satisfactory, in form and substance to
Landlord, in Landlord’s sole and absolute discretion; then in any such case
Landlord may exercise any of Landlord’s rights or remedies available under this
Lease, at law or in equity.

14.2 Landlord’s Remedies.

(a) Upon the occurrence of an Event of Default, Landlord shall have the
following remedies, in addition to any and all other rights and remedies
available at Law or in equity or otherwise provided in this Lease, any one or
more of which Landlord may resort to cumulatively, consecutively, or in the
alternative:

Landlord may continue this Lease in full force and effect, and collect Rent and
other charges as and when due, without prejudice to Landlord’s right to
subsequently elect to terminate this Lease on account of such Event of Default;

(i) Landlord may terminate this Lease upon written notice to Tenant to such
effect, in which event this Lease (and all of Tenant’s rights hereunder) shall
immediately terminate, but such termination shall not affect those obligations
of Tenant which are intended by their terms to survive the expiration or
termination of this Lease, and Tenant shall remain liable for damages as
hereinafter set forth in this Section 14.2. This Lease may also be terminated by
a judgment specifically providing for termination;

 

38



--------------------------------------------------------------------------------

(ii) Landlord may terminate Tenant’s right of possession without terminating
this Lease upon written notice to Tenant to such effect, in which event Tenant’s
right of possession of the Premises shall immediately terminate, but this Lease
shall continue subject to the effect of this Section 14.2;

(iii) Landlord may, but shall not be obligated to, perform any defaulted
obligation of Tenant, and to recover from Tenant, as Additional Rent, the costs
incurred by Landlord in performing such obligation. Notwithstanding the
foregoing, or any other notice and cure period set forth herein, Landlord may
exercise its rights under this Section 14.2(a)(iv) without prior notice or upon
shorter notice than otherwise required hereunder (and as may be reasonable under
the circumstances) in the event of any one or more of the following
circumstances is present: (i) there exists a reasonable risk of prosecution of
Landlord unless such obligation is performed sooner than the stated cure period;
(ii) there exists an emergency arising out of the defaulted obligation; or
(iii) the Tenant has failed to obtain insurance required by this Lease, or such
insurance has been canceled by the insurer without being timely replaced by
Tenant, as required herein; and

(iv) Landlord shall have the right to recover damages from Tenant, as set forth
in this Section 14.2.

(b) Upon any termination of this Lease or of Tenant’s right of possession,
Landlord, at its sole election, may (i) re-enter the Premises, either by summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, (ii) remove all property from the Premises and store the same in a
public warehouse or elsewhere at Tenant’s expense, and/or (iii) deem such
property to be abandoned, and, in such event, Landlord may dispose of such
property at Tenant’s expense, free from any claim by Tenant or anyone claiming
by, through or under Tenant. It shall not constitute a constructive or other
termination of this Lease or Tenant’s right to possession if Landlord
(a) exercises its right to repair or maintain the Premises, (b) performs any
unperformed obligations of Tenant, (c) stores or removes Tenant’s property from
the Premises after Tenant’s dispossession, (d) attempts to relet, or, in fact,
does relet, the Premises or (e) seeks the appointment of a receiver on
Landlord’s initiative to protect Landlord’s interest under this Lease.

(c) If this Lease shall have been terminated as provided in this Article, Tenant
shall pay the Basic Rent, Escalation Charges, Additional Rent and other sums
payable hereunder up to the time of such termination, and thereafter Tenant,
until the end of what would have been the Term of this Lease in the absence of
such termination, and whether or not the Premises shall have been relet, shall
be liable to Landlord for, and shall pay to Landlord, as liquidated current
damages: (x) the Basic Rent, Escalation Charges, Additional Rent and other sums
that would be payable hereunder if such termination had not occurred, less the
net proceeds, if any, of any reletting of the Premises, after deducting all
expenses incurred by Landlord in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such reletting; and (y) if, in accordance with
Section 3.1(a), Tenant commenced payment of the full amount of Basic Rent on any
day other than the Commencement Date, the

 

39



--------------------------------------------------------------------------------

amount of Basic Rent that would have been payable during the period beginning on
the Commencement Date and ending on the day Tenant commenced payment of the full
amount of Basic Rent under such Section 3.1(a). Tenant shall pay the portion of
such current damages referred to in clause (x) above to Landlord monthly on the
days which the Basic Rent would have been payable hereunder if this Lease had
not been terminated, and Tenant shall pay the portion of such current damages
referred to in clause (y) above to Landlord upon such termination.

(d) At any time after termination of this Lease as provided in this Article,
whether or not Landlord shall have collected any such current damages, as
liquidated final damages and in lieu of all such current damages beyond the date
of such demand, at Landlord’s election Tenant shall pay to Landlord an amount
equal to the excess, if any, of the Basic Rent, Escalation Charges, Additional
Rent and other sums as hereinbefore provided which would be payable hereunder
from the date of such demand assuming that, for the purposes of this paragraph,
annual payments by Tenant on account of Taxes and Operating Expenses would be
the same as the payments required for the immediately preceding Operating or Tax
Year plus a three percent (3%) annual increase per year for what would be the
then unexpired Term of this Lease if the same remained in effect, over the then
fair net rental value of the Premises for the same period.

(e) In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (i) relet the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to re let the same and (ii) make such
alterations, repairs and decorations in the Premises as Landlord considers
advisable and necessary for the purpose of reletting the Premises; and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Tenant, for
itself and any and all persons claiming through or under Tenant, including its
creditors, upon the termination of this Lease and of the term of this Lease in
accordance with the terms hereof, or in the event of entry of judgment for the
recovery of the possession of the Premises in any action or proceeding, or if
Landlord shall enter the Premises by process of law or otherwise, hereby waives
any right of redemption provided or permitted by any statute, law or decision
now or hereafter in force, and does hereby waive, surrender and give up all
rights or privileges which it or they may or might have under and by reason of
any present or future law or decision, to redeem the Premises or for a
continuation of this Lease for the term of this Lease hereby demised after
having been dispossessed or ejected therefrom by process of law, or otherwise.

(f) In addition to any other remedies under this Article 14, Tenant shall
immediately become liable to Landlord for all damages proximately caused by
Tenant’s breach of its obligations under this Lease, including all costs
Landlord incurs in reletting (or attempting to relet) the Premises or any part
thereof, including, without limitation, brokers’ commissions, expenses of
cleaning, altering and preparing the Premises for new tenants, legal fees and
all other like expenses properly chargeable against the Premises and the rental
received therefrom and like costs, provided that nothing set forth in this
Section 14.2(f) shall be construed to impose upon

 

40



--------------------------------------------------------------------------------

Landlord any obligation to relet the Premises or to mitigate its damages
hereunder, except to the extent expressly required under applicable Law. If
Landlord does elect to relet the Premises (or any portion thereof), such
reletting may be for a period shorter or longer than the remaining Term, and
upon such terms and conditions as Landlord deems appropriate, in its sole and
absolute discretion, and Tenant shall have no interest in any sums collected by
Landlord in connection with such reletting except to the extent expressly set
forth herein. If the Premises or any part thereof shall be relet in combination
with any other space, then proper apportionment on a per-square foot basis shall
be made of the rent received from such reletting and of the expenses of such
reletting. If Landlord shall succeed in reletting the Premises during the period
in which Tenant is paying monthly rent damages as described in Section 14.2(c),
Landlord shall credit Tenant with the net rents collected by Landlord from such
reletting, after first deducting from the gross rents, as and when collected by
Landlord, (A) all expenses incurred or paid by Landlord in collecting such
rents, and (B) any theretofore unrecovered costs associated with the termination
of this Lease or Landlord’s reentry into the Premises, including any theretofore
unrecovered expenses of reletting or other damages payable hereunder. If the
Premises or any portion thereof be relet by Landlord for the unexpired portion
of the Term before presentation of proof of such damages to any court,
commission or tribunal, the amount of rent reserved upon such reletting shall,
prima facie, constitute the fair and reasonable rental value for the Premises,
or part thereof, so relet for the term of the reletting. Landlord shall not be
liable in any way whatsoever for its failure or refusal to relet the Premises
or, if the Premises or any part are relet, for its failure to collect the rent
under such reletting, and no such refusal or failure to relet or failure to
collect rent shall release or affect Tenant’s liability for damages or otherwise
under this Lease.

(g) If the trustee or the debtor in possession assumes the Lease under
applicable bankruptcy law, it may assume and assign its interest in this Lease
only if the proposed assignee first provides Landlord with (1) notice of such
proposed assignment, setting forth (i) the name and address of the proposed
assignee, its proposed use of the Premises, reasonably detailed character and
financial references for such person (including its most recent balance sheet
and income statements certified by its chief financial officer or, if available,
a certified public accountant) and any other information reasonably requested by
Landlord, and (ii) all of the terms and conditions of such offer, shall be given
to Landlord by Tenant or such trustee no later than twenty (20) days after
receipt by Tenant or such trustee of such offer, but in any event no later than
ten (10) days prior to the date that Tenant or such trustee shall make
application to a court of competent jurisdiction for authority and approval to
assume this Lease and enter into such assignment; (2) Adequate Assurance of
Future Performance (as hereinafter defined) of all of Tenant’s obligations under
this Lease, and (3) Landlord determines, in the exercise of its reasonable
business judgment, that the assignment of this Lease will not breach any other
lease, or any mortgage, financing agreement, or other agreement relating to the
Property by which Landlord or the Property is then bound (and Landlord shall not
be required to obtain consents or waivers from any third party required under
any lease, mortgage, financing agreement, or other such agreement by which
Landlord is then bound). Landlord shall have the option, to be exercised by
notice to Tenant or such trustee given at any time prior to the date the
application is filed for court approval of the assumption and assignment of this
Lease to the proposed assignee, to accept an assignment of this Lease upon the
same terms and conditions and for the same consideration, if any, as the bona
fide offer made by such proposed assignee, less any brokerage commissions which
may be payable out of the consideration to be paid by such person for the
assignment of this Lease.

 

41



--------------------------------------------------------------------------------

(h) For purposes only of paragraph (g) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(i) the proposed assignee submitting a current financial statement, audited by a
certified public accountant, that allows a net worth and working capital in
amounts determined in the reasonable business judgment of Landlord to be
sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease; and

(ii) if requested by Landlord in the exercise of its reasonable business
judgment, the proposed assignee obtaining a guarantee (in form and substance
satisfactory to Landlord) from one or more persons who satisfy Landlord’s
standards of creditworthiness; and

(iii) the proposed assignee is of a character and financial worth such as is in
keeping with the standards of Landlord in those respects for the Property, the
assignee’s tenancy is of the same quality as other tenants at the Property, and
the purposes for which the proposed assignee intends to use the Premises are
uses expressly permitted by and not prohibited by this Lease or prohibited by
any other lease at the Property.

14.3 Additional Rent. If Tenant shall fail to pay when due any sums under this
Lease designated as an Escalation Charge or other Additional Rent, Landlord
shall have the same rights and remedies as Landlord has hereunder for failure to
pay Basic Rent.

14.4 Remedying Defaults. Landlord shall have the right, but shall not be
required, to pay such sums or do any act which requires the expenditure of
monies which may be necessary or appropriate by reason of the failure or neglect
of Tenant to perform any of the provisions of this Lease, and in the event of
the exercise of such right by Landlord, Tenant agrees to pay to Landlord
forthwith upon demand all such sums, together with interest thereon at the
Default Interest Rate, as Additional Rent.

14.5 Remedies Cumulative. The specified remedies to which Landlord may resort
hereunder are not intended to be exclusive of any remedies or means of redress
to which Landlord may at any time be entitled lawfully, and Landlord may invoke
any remedy (including the remedy of specific performance) allowed at law or in
equity as if specific remedies were not herein provided for.

14.6 Enforcement Costs. Tenant shall pay all reasonable costs and expenses
(including, without limitation, attorneys’ fees and expenses at both the trial
and appellate levels) incurred by or on behalf of Landlord in connection with
the successful enforcement of any rights of Landlord or obligations of Tenant
hereunder, whether or not occasioned by an Event of Default.

 

42



--------------------------------------------------------------------------------

14.7 Waiver.

(a) Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of the
other’s rights hereunder. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

(b) Any waiver by Landlord of any provisions of this Lease must be in a writing
signed by Landlord. In addition, Landlord’s acceptance of any payment from
Tenant after a termination of this Lease due to an Event of Default by Tenant
shall not have the effect of reinstating this Lease, nor estop Landlord from
exercising any of the rights and remedies granted to Landlord hereunder arising
out of such Event of Default. No payment by Tenant or acceptance by Landlord of
a lesser amount than the Basic Rent, Escalation Charges, Additional Rent and
other sums due hereunder shall be deemed to be other than on account of the
total amount due from Tenant to Landlord, to be applied in such order as
Landlord deems appropriate. In no event shall any endorsement or statement on
any check or accompanying any check or payment be deemed an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Basic Rent, Escalation Charges,
Additional Rent or other sum and to pursue any other remedy provided in this
Lease.

14.8 Security Deposit. Simultaneously with the execution of this Lease by
Tenant, Tenant shall deliver to Landlord, and Tenant shall maintain in effect at
all times during the Term (including any extension or renewal terms), as
collateral for the full and faithful performance and observance by Tenant of
Tenant’s covenants and obligations under this Lease, an unconditional,
irrevocable, absolutely “clean” letter of credit (each such letter of credit and
such extensions or replacements thereof, as the case may be, is hereinafter
referred to as a “Letter of Credit”) in the amount shown in Section 1.1 (the
“Required Amount”), in form reasonably satisfactory to Landlord. The Letter of
Credit shall be issued by and drawable upon a commercial bank, trust company,
national banking association or other banking institution reasonably
satisfactory to Landlord and having a credit rating with respect to certificates
of deposit, short term deposits or commercial paper of at least P-1 (or
equivalent) by Moody’s Investor Service, Inc., or at least A/A-1 (or equivalent)
by Standard & Poors Corporation (and is not on credit-watch or similar credit
review with negative implication), have combined capital, surplus and undivided
profits of not less than $500,000,000 and have offices for banking and drawing
purposes in the city or county in which the Premises are located, or shall
permit the Letter of Credit to be drawn by Landlord upon facsimile presentation.
Landlord hereby approves SILICON VALLEY BANK as the issuer of the Letter of
Credit. Any Letter of Credit shall name Landlord as the beneficiary (or, at
Landlord’s request, shall name any Superior Mortgagee as beneficiary or
co-beneficiary thereof), have an expiration date no earlier than the first
anniversary of the date of issuance thereof and shall be automatically renewed
from year to year through the date that is ninety (90) days after expiration of
the Term unless terminated by the issuer thereof by notice to Landlord given not
less than forty-five (45) days prior to the expiration thereof, be fully
transferable by

 

43



--------------------------------------------------------------------------------

Landlord without payment of any fees or charges, permit partial draws and be
payable at sight upon presentment of a simple sight draft signed by Landlord or
its property manager Tenant shall, throughout the Term of this Lease, deliver to
Landlord, in the event of the termination of any such Letter of Credit, a
replacement Letter of Credit in lieu thereof no later than thirty (30) days
prior to the expiration date of the preceding Letter of Credit and complying
with all of the requirements of this Section 14.8. If Tenant shall fail to
obtain any replacement of or amendment to a Letter of Credit within any of the
applicable time limits set forth in this Section 14.8, such failure shall
constitute an immediate Event of Default under this Lease without any additional
notice or cure period applicable thereto, and Landlord shall have the right (but
not the obligation), at its option, to draw down the full amount of the existing
Letter of Credit and use, apply and retain the same as security hereunder, and
notwithstanding such draw by Landlord, Landlord shall retain all other rights
and remedies that are available to Landlord under this Lease at Law or in equity
with respect to such Event of Default.

If Tenant defaults in respect of the full and prompt payment and performance of
any of the terms, provisions, covenants and conditions of this Lease beyond
notice (the delivery of which shall not be required for purposes of this
Section 14.8 if Landlord is prevented or prohibited from delivering the same
under applicable Law, including, but not limited to, all applicable bankruptcy
and insolvency laws) and the expiration of any applicable cure periods (except
that no notice and cure period shall be required for purposes of this
Section 14.8 with respect to any default by Tenant hereunder if, at the time of
such default, any of the events set forth in Section 14.1 shall have occurred
with or without the acquiescence of Tenant), including, but not limited to, the
payment of Basic Rent and Additional Rent, Landlord may, at its election, (but
shall not be obligated to) draw down the entire Letter of Credit or any portion
thereof and use or apply the whole or any part of the security represented by
the Letter of Credit to the extent required for the payment of: (i) Basic Rent,
Additional Rent or any other sum as to which Tenant is in default, (ii) any sum
which Landlord may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, provisions, covenants, and conditions of
this Lease, including but not limited to, any reasonably anticipated reletting
costs or expenses (including, without limitation, any free rent, tenant
improvement allowance, leasing commissions, attorneys’ fees, costs and expenses,
and other fees, costs and expenses relating to the reletting of all or any
portion of the Premises), (iii) any reasonably anticipated damages or deficiency
in the reletting of the Premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Landlord, or (iv) any
reasonably anticipated damages awarded to Landlord in accordance with the terms
and conditions of Article 14 hereof, it being understood that any use of the
whole or any part of the security represented by the Letter of Credit shall not
constitute a bar or defense to any of Landlord’s other remedies under this Lease
or any Law, including but not limited to Landlord’s right to assert a claim
against Tenant under 11 U.S.C. §502(b)(6) or any other provision of Title 11 of
the United States Code. To insure that Landlord may utilize the security
represented by the Letter of Credit in the manner, for the purpose, and to the
extent provided in this Section 14.8, each Letter of Credit shall provide that
the full amount or any portion thereof may be drawn down by Landlord upon the
presentation to the issuing bank (or the advising bank, if applicable) of
Landlord’s draft drawn on the issuing bank with accompanying memoranda or
statement of beneficiary. In no event shall the Letter of Credit require
Landlord to submit evidence to the issuing (or advising) bank of the truth or
accuracy of any such written statement and in no event shall the issuing bank
have the right to dispute the truth or accuracy of any such statement nor shall
the issuing (or advising)

 

44



--------------------------------------------------------------------------------

bank have the right to review the applicable provisions of the Lease. In no
event and under no circumstance shall the draw down on or use of any amounts
under the Letter of Credit constitute a basis or defense to the exercise of any
other of Landlord’s rights and remedies under this Lease or under any Law,
including, but not limited to, Landlord’s right to assert a claim against Tenant
under 11 U.S.C. §502(b)(6) or any other provision of Title 11 of the United
States Code.

If Landlord utilizes all or any part of the security represented by the Letter
of Credit but does not terminate this Lease as provided in Article 14 hereof,
Landlord may, in addition to exercising its rights as provided in
Section 14.8(b) above, retain the unapplied and unused balance of the portion of
the Letter of Credit drawn down by Landlord (herein called the “Cash Security”)
as security for the faithful performance and observance by Tenant thereafter of
the terms, provisions, and conditions of this Lease, and may use, apply, or
retain the whole or any part of said Cash Security to the extent required for
payment of any of the amounts specified in clauses (i) through (iv) of
Section 14.8(b) above. In the event Landlord uses, applies or retains any
portion or all of the security represented by the Letter of Credit, Tenant shall
forthwith restore the amount so used, applied or retained (at Landlord’s option,
either by the deposit with Landlord of cash or the provision of a replacement
Letter of Credit) so that at all times the amount of the security represented by
the Letter of Credit and the Cash Security (if any) shall be not less than the
Required Amount, failing which Tenant shall be in default of its obligations
under this Section 14.8 and Landlord shall have the same rights and remedies as
for the non-payment of Basic Rent beyond the applicable grace period.

In addition to and without limitation of Landlord’s other rights under this
Section 14.8, if the credit rating of the issuer of the Letter of Credit is
reduced below P-1 (or equivalent) by Moody’s Investor Service, Inc., or below
AJA-1 (or equivalent) by Standard & Poors Corporation, or if the financial
condition of such issuer changes in any other materially adverse way, by being
placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or by being placed on
“CreditWatch” or similar status by Standard & Poors or Moody’s, then Landlord
may immediately draw upon the Letter of Credit as provided in Section 14.8 and
use, apply and retain the same as Cash Security hereunder and Landlord shall
have the right, by giving Tenant written notice of such requirement, to require
that Tenant obtain from a new issuer a replacement Letter of Credit, which
issuer and replacement Letter of Credit both comply in all respects with the
requirements of this Section 14.8. In the event that Tenant shall not have
delivered to Landlord a replacement Letter of Credit complying with all of the
requirements of this Section 14.8 within fifteen (15) Business Days after
Tenant’s receipt of such notice, Landlord shall have the right (but not the
obligation), at its option, to give written notice to Tenant stating that such
failure constitutes a continuing and immediate Event of Default by Tenant under
the Lease without any additional notice or cure period applicable thereto, and
Landlord shall have the right to exercise all rights and remedies available to
Landlord under this Lease at Law and in equity with respect to such Event of
Default.

 

45



--------------------------------------------------------------------------------

If Tenant shall have fully paid and performed all of Tenant’s obligations under
this Lease, the Letter of Credit and the Cash Security (if any) then held by
Landlord shall be returned to Tenant after the date fixed as the end of this
Lease and after delivery to Landlord of entire possession of the Premises in the
condition required under this Lease; provided, however, that if Tenant is in
breach of this Lease as of the expiration of this Lease, then such 30-day period
shall not commence until such breach is fully cured and in no event shall any
such return be construed as an admission by Landlord that Tenant has performed
all of its obligations hereunder.

In the event of any sale, transfer or leasing of Landlord’s interest in the
Building whether or not in connection with a sale, transfer or leasing of the
Land to a vendee, transferee or lessee, Landlord shall have the right to
transfer the Letter of Credit and the Cash Security (if any) to the vendee,
transferee or lessee or, in the alternative, to require Tenant to deliver a
replacement Letter of Credit naming the new landlord as beneficiary, and, upon
such delivery by Tenant of such replacement Letter of Credit, Landlord shall
return the existing Letter of Credit to Tenant. Upon such transfer or return of
the Letter of Credit and the Cash Security (if any), Landlord shall thereupon be
released by Tenant from all liability for the return thereof, and Tenant shall
look solely to the new landlord for the return of the same. The provisions of
the preceding sentence shall apply to every subsequent sale, transfer or leasing
of the Building, and any successor of Landlord may, upon a sale, transfer,
leasing or other cessation of the interest of such successors in the Building,
whether in whole or in part, transfer the Letter of Credit and the Cash Security
(if any) to any vendee, transferee or lessee of the Building (or require Tenant
to deliver a replacement Letter of Credit as hereinabove set forth) and shall
thereupon be relieved of all liability with respect thereto. If Tenant shall
fail to deliver such replacement Letter of Credit to Landlord within fifteen
(15) Business Days following receipt of Landlord’s written notice, such failure
shall constitute an immediate Event of Default under this Lease and Landlord
shall have the right (but not the obligation), at its option, to draw down the
existing Letter of Credit and retain the proceeds as Cash Security hereunder
until a replacement Letter of Credit is delivered, and notwithstanding such draw
by Landlord, Landlord shall retain all other rights and remedies that are
available to Landlord under this Lease, at law or in equity with respect to such
Event of Default. Landlord and Tenant hereby agree that, in connection with the
transfer by Landlord or its successors or assigns hereunder of Landlord’s
interest in the Letter of Credit, Tenant shall be solely liable to pay any
transfer commission and other costs charged by the issuing bank in connection
with any such transfer of the Letter of Credit, as Additional Rent, upon
Landlord’s demand therefor. Tenant shall not assign or encumber or attempt to
assign or encumber the security represented by the Letter of Credit, and neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance. In any event, in the
absence of evidence satisfactory to Landlord of an assignment of the right to
receive the security represented by the Letter of Credit, Landlord may return
the Letter of Credit to the original Tenant regardless of one or more
assignments of this Lease.

Neither the Letter of Credit, any proceeds therefrom or the Cash Security, if
any, shall be deemed an advance rent deposit or an advance payment of any other
kind, or a measure or limitation of Landlord’s damages or constitute a bar or
defense to any of the Landlord’s other remedies under this Lease or at law or in
equity upon Tenant’s default. The holder of a mortgage shall not be responsible
to Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such holder.

 

46



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, provided and on
condition that, as of the date set forth herein, Tenant is not then in default
hereunder, the amount of the Letter of Credit shall be reduced on the second
anniversary of the Rent Commencement Date to an amount equal to One Hundred
Fifty Thousand Dollars ($150,000.00). Said reduction shall be effected by an
amendment to the Letter of Credit or by the delivery of a new Letter of Credit
in the reduced amount in the form required above. If Tenant believes that it has
satisfied all the conditions precedent to a reduction in the amount of the
Letter of Credit, then it shall request such reduction in writing to Landlord,
which request shall certify to Landlord that all such conditions have been
satisfied. If Landlord determines that all of the aforesaid conditions are met,
the Security Deposit shall be so reduced in accordance with this provision.

14.9 Landlord’s Default. Landlord shall in no event be in default under this
Lease unless Landlord shall neglect or fail to perform any of its obligations
hereunder and shall fail to remedy the same within thirty (30) days after notice
to Landlord specifying such neglect or failure, or if such failure is of such a
nature that Landlord cannot reasonably remedy the same within such thirty
(30) day period, Landlord shall fail to commence promptly (and in any event
within such thirty (30) day period) to remedy the same and to prosecute such
remedy to completion with diligence and continuity.

14.10 Independent Covenants. Tenant hereby acknowledges and agrees that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that the obligations of Tenant hereunder, including, without
limitation the obligation to pay Basic Rent, Escalation Charges, Additional Rent
and other sums due hereunder, shall continue unaffected, unless the requirement
to pay or perform the same shall have been terminated or abated pursuant to an
express provision of this Lease. Such waiver and acknowledgements by Tenant are
a material inducement to Landlord entering into this Lease. To the extent of any
conflicts or inconsistencies between the terms and provisions of this
Section 14.10 and the terms and provisions of the remainder of this Lease, the
terms and provisions of this Section 14.10 shall control.

ARTICLE 15

MISCELLANEOUS PROVISIONS

15.1 Landlord’s Rights of Access. Landlord and its agents, representatives,
contractors and employees shall have the right to enter the Premises upon prior
reasonable notice (except in an emergency, in which event Landlord shall
endeavor to give such notice as is reasonably practicable under the
circumstances and in all events notice under this Article 15 may be by telephone
notwithstanding anything to the contrary in this Lease) for the purpose of doing
maintenance, making such repairs, alterations or improvements as Landlord shall
reasonably require or shall have the right to make by the provisions of this
Lease or otherwise in exercising Landlord’s rights or fulfilling Landlord’s
obligations under this Lease. Landlord and its agents, representatives,
contractors and employees shall have the right to enter the Premises without
notice to Tenant for the purpose of performing janitorial and other services
which Landlord is obligated to provide under this Lease or for exercising any of
Landlord’s rights under Article 14 of this Lease. Landlord and its invitees
shall also have the right on reasonable prior notice to enter the Premises, for
the purpose of inspecting them or exhibiting them to prospective purchasers,
prospective or actual Superior Lessors or Superior Mortgagees of the Building
and,

 

47



--------------------------------------------------------------------------------

during the final twenty four (24) months of the Term, to prospective tenants.
For each of the above purposes, Landlord shall at all times have a key with
which to unlock all the doors in the Premises, excluding Tenant’s vaults, safes
and special security areas designated in advance by Tenant to Landlord. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord in this Lease.

15.2 Covenant of Quiet Enjoyment. Subject to the terms and conditions of this
Lease, on payment of the Basic Rent and Escalation Charges and other Additional
Rent and observing, keeping and performing all of the other terms and conditions
of this Lease on Tenant’s part to be observed, kept and performed, Tenant shall
lawfully, peaceably and quietly enjoy the Premises during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant. The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

15.3 Landlord’s Liability.

(a) Tenant agrees to look solely to Landlord’s then equity interest in the
Property at the time of recovery for recovery of any judgment against Landlord,
and agrees that neither Landlord nor any successor of Landlord nor any
beneficiary, trustee, member, manager, partner, director, officer, employee or
shareholder of Landlord or such successor shall ever be personally liable for
any such judgment, or for the payment of any monetary obligation to Tenant. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or any successor of Landlord, or to take any action not
involving the personal liability of Landlord or any successor of Landlord to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest in the Property.

(b) In no event shall Landlord ever be liable to Tenant for any loss of business
or any other indirect or consequential damages suffered by Tenant from whatever
cause.

(c) Where provision is made in this Lease for Landlord’s consent, and Tenant
shall request such consent, and Landlord shall fail or refuse to give such
consent, Tenant shall not be entitled to any damages for any withholding by
Landlord of its consent, it being intended that Tenant’s sole remedy shall be an
action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent. Furthermore, whenever Tenant requests
Landlord’s consent or approval (whether or not provided for herein), Tenant
shall pay to Landlord, on demand, as Additional Rent, any reasonable expenses
incurred by Landlord (including without limitation reasonable attorneys’ fees
and costs, if any) in connection therewith.

(d) Any repairs or restoration required or permitted to be made by Landlord
under this Lease may be made during normal business hours, and Landlord shall
have no liability for damages to Tenant for inconvenience, annoyance or
interruption of business arising therefrom.

 

48



--------------------------------------------------------------------------------

15.4 Estoppel Certificate. Tenant shall, without charge, at any time and from
time to time, within ten (10) Business Days after written request by Landlord
duly execute an Estoppel Certificate in the form attached hereto as Exhibit H or
such other commercially reasonable form as shall be requested by Landlord and
deliver said Estoppel Certificate to Landlord, or to any mortgagee or proposed
mortgagee, or any purchaser or proposed purchaser, or to any other entity
reasonably specified by Landlord: If Tenant fails to so execute and deliver such
estoppel certificate within such ten (10) Business Day period, then Landlord
shall be entitled to send Tenant a second notice requesting such execution and
delivery of such estoppel certificate (“Second Notice”), and if Tenant fails to
execute and deliver such estoppel certificate within three (3) Business Days
after the Second Notice, such failure shall, at Landlord’s option, be a “Default
of Tenant” without the benefit of any further notice or cure period.

15.5 Brokerage. Tenant warrants and represents that Tenant has dealt with no
broker in connection with the consummation of this Lease other than Broker, and,
in the event of any brokerage claims against Landlord predicated upon prior
dealings with Tenant, Tenant agrees to defend the same and indemnify Landlord
against any such claim (except any claim by Broker).

15.6 Rules and Regulations. Tenant, its employees, representatives, agents,
subtenants, licensees, contractors, and invitees shall abide by the Rules and
Regulations from time to time established by Landlord, it being agreed that
Landlord shall have the right from time to time during the Term to make
reasonable changes in and additions to the Rules and Regulations as Landlord
deems necessary for the management, safety, care, cleanliness, conservation and
sustainability of the Building and the Property and for the preservation of good
order therein. Changes and additions to the Rules and Regulations shall become
binding upon Tenant upon communication of such change or addition to Tenant in
writing. The Rules and Regulations shall be generally applicable to all tenants
of the Building of similar nature to the Tenant named herein. Landlord agrees
that any such Rules and Regulations will be uniformly enforced, provided,
however, Landlord may waive any one or more of the Rules and Regulations for the
benefit of any particular tenant if Landlord reasonably deems such waiver
appropriate, but no such waiver shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from enforcing
such Rules and Regulations against any or all tenants of the Building. Landlord
shall not have any obligation to enforce the Rules and Regulations or the terms
of any other lease against any other tenant and Landlord shall not be liable to
Tenant for violation thereof by any other tenant, its employees,
representatives, agents, contractors, visitors, subtenants, licensees or
invitees. In the event that there shall be a conflict between such Rules and
Regulations and the provisions of this Lease, the provisions of this Lease shall
control. The Rules and Regulations currently in effect are set forth in Exhibit
F attached hereto and made a part hereof.

15.7 Financial Statements. Tenant shall deliver to Landlord, within ten
(10) days after Landlord’s reasonable request for the same, Tenant’s most
recently completed financial statements (audited if available) prepared and
certified by an independent certified public accountant and certified by an
officer of Tenant as being true and correct in all material respects. Landlord
and its affiliates and investors shall keep such financial statements
confidential,

 

49



--------------------------------------------------------------------------------

provided that Landlord shall be permitted to deliver such financial statements
to a lender, purchaser or lessor or a prospective lender, purchaser or lessor in
connection with (i) a sale or financing of the Building or the Property or any
interest in any deed of trust encumbering the Building or the Property, or
(ii) a sale of all or substantially all of the interests in Landlord or(iii) any
other recapitalization of the equity interests in Landlord, so long as Landlord
first advises the recipient of the confidential nature of such statements.
Notwithstanding the foregoing, if and only so long as Tenant’s stock is publicly
traded on a national exchange (or publicly listed in an equivalent manner, such
as on NASDAQ) that requires its financial statements to be publicly disclosed,
Tenant shall have no obligation to deliver any financial statements to Landlord.
Any such financial statements may be relied upon by any actual or potential
lessor, purchaser, or mortgagee of the Property.

15.8 Intentionally Omitted.

15.9 Confidentiality. Tenant agrees that this Lease and the terms contained
herein will be treated as strictly confidential and except as required by Law
(or except with the written consent of Landlord) Tenant shall not disclose the
same to any third party except for Tenant’s partners, lenders, accountants and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same, In the event Tenant is required by Law
to provide this Lease or disclose any of its terms, Tenant shall give Landlord
prompt notice of such requirement prior to making disclosure so that Landlord
may seek an appropriate protective order. If failing the entry of a protective
order Tenant is compelled to make disclosure, Tenant shall only disclose
portions of the Lease which Tenant is required to disclose and will exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded to the information so disclosed.

15.10 Invalidity of Particular Provisions. If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

15.11 Provisions Binding, Etc. Except as herein otherwise provided, the terms
hereof shall be binding upon and shall inure to the benefit of the successors
and assigns, respectively, of Landlord and Tenant (except in the case of Tenant,
only such successors and assigns as may be permitted hereunder) and, if Tenant
shall be an individual, upon and to his heirs, executors, administrators,
successors and permitted assigns. Each term and each provision of this Lease to
be performed by Tenant shall be construed to be both a covenant and a condition.
Any reference in this Lease to successors and assigns of Tenant shall not be
construed to constitute a consent to assignment by Tenant.

15.12 Recording. Tenant agrees not to record this Lease, but, if the Term of
this Lease (including any extended term) is seven (7) years or longer, each
party hereto agrees, on the request of the other, to execute a notice of
lease/short form memorandum of lease in recordable form and complying with
applicable Law and shall contain no information other than what is statutorily
required to record a notice of lease/short form memorandum of lease. In no event

 

50



--------------------------------------------------------------------------------

shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease. At any time following Landlord’s
request, Tenant shall execute and deliver to Landlord within ten (10) days after
such request a release of any document recorded in the real property records for
the location of the Property evidencing this Lease or notice of termination of
this Lease in recordable form, which shall be held in escrow by Landlord until
the expiration or earlier termination of the Term. The obligations of Tenant
under this Section shall survive the expiration or any earlier termination of
the Term.

15.13 Notice. Whenever, by the terms of this Lease, notice shall or may be given
either to Landlord or to Tenant (excluding notices pursuant to Section 15.1),
such notice shall be in writing and shall be sent by hand, registered or
certified mail, or overnight or other commercial courier, postage or delivery
charges, as the case may be, prepaid as follows:

If intended for Landlord, addressed to Landlord at the address set forth in
Article 1 of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice).

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective.

15.14 When Lease Becomes Binding; Entire Agreement; Modification. The submission
of this document for examination and negotiation does not constitute an offer to
lease, or a reservation of, or option for, the Premises, and this document shall
become effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. This Lease is the entire agreement between Landlord and
Tenant, and this Lease expressly supersedes any negotiations, considerations,
representations and understandings and proposals or other written documents
relating hereto. This Lease may be modified or altered only by written agreement
between Landlord and Tenant, and no act or omission of any employee or agent of
Landlord shall alter, change or modify any of the provisions hereof.

 

51



--------------------------------------------------------------------------------

15.15 Authority. Tenant hereby represents and warrants to Landlord that
(i) Tenant is duly organized and validly existing in good standing under the
laws of Delaware, is registered to do business as a foreign corporation with the
Secretary of the Commonwealth of Massachusetts and possesses all licenses and
authorizations necessary to carry on its business, (ii) Tenant has full power
and authority to carry on its business, enter into this Lease and consummate the
transaction contemplated by this Lease, (iii) the individual executing and
delivering this Lease on Tenant’s behalf has been duly authorized to do so,
(iv) this Lease has been duly executed and delivered by Tenant, (v) this Lease
constitutes a valid, legal, binding and enforceable obligation of Tenant
(subject to bankruptcy, insolvency or creditor rights laws generally, and
principles of equity generally), (vi) the execution, delivery and performance of
this Lease by Tenant will not cause or constitute a default under, or conflict
with, the organizational documents of Tenant or any agreement to which Tenant is
a party, (vii) the execution, delivery and performance of this Lease by Tenant
will not violate any applicable Law, and (vii) all consents, approvals,
authorizations, orders or filings of or with any court or governmental agency or
body, if any, required on the part of Tenant for the execution, delivery and
performance of this Lease have been obtained or made.

15.16 Paragraph Headings and Interpretation of Sections. The paragraph headings
throughout this instrument are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of the provisions of this Lease. The
provisions of this Lease shall be construed as a whole, according to their
common meaning (except where a precise legal interpretation is clearly
evidenced), and not for or against either party. Use in this Lease of the words
“including,” “such as” or words of similar import, when followed by any general
term, statement or matter, shall not be construed to limit such term, statement
or matter to the specified item(s), whether or not language of non-limitation,
such as “without limitation” or “including, but not limited to,” or words of
similar import, are used with reference thereto, but rather shall be deemed to
refer to all other terms or matters that could fall within a reasonably broad
scope of such term, statement or matter.

15.17 Joint and Several Liability; Successors and Assigns. If there shall be
more than person or entity which constitute the “Tenant” hereunder, the
obligations of Tenant hereunder shall be joint and several for all such persons
and entities, The covenants and conditions herein contained, subject to the
provisions as to assignment, shall inure to and bind the heirs, successors,
executors, administrators and assigns of the parties hereto.

15.18 Waiver of Jury Trial. IN ANY ACTION OR PROCEEDING ARISING HEREFROM,
LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT
COURT WITHIN THE STATE WHERE THE BUILDING IS LOCATED, (II) SERVICE OF PROCESS BY
ANY MEANS AUTHORIZED BY THE LAW OF THE STATE WHERE THE BUILDING IS LOCATED, AND
(III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR

 

52



--------------------------------------------------------------------------------

ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

15.19 Reservation. Nothing set forth in this Lease shall be deemed or construed
to restrict Landlord from making any repairs, renovations, replacements,
improvements and modifications to, or to reconfigure, any of the parking or
Common Facilities serving the Property, and Landlord expressly reserves the
right to make any such repairs, renovations, replacements, improvements and
modifications or reconfigurations to such areas and other facilities of the
Building and Common Facilities as Landlord may deem appropriate, including the
addition or deletion of temporary or permanent improvements therein, or the
conversion of areas now dedicated for the non- exclusive common use of tenants
(including Tenant) to the exclusive use of one or more tenants or licensees
within the Building. In connection with the foregoing, Landlord may temporarily
close or cover entrances, doors, windows, corridors, or other facilities without
liability to Tenant; however, in doing so, Landlord shall use commercially
reasonable efforts to not unreasonably interfere with or disturb Tenant’s use
and occupancy of the Premises.

15.20 Prohibited Persons and Transactions. Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to, contract with or otherwise engage in any dealings or transactions or
be otherwise associated with such persons or entities.

15.21 Time Is of the Essence. Time is of the essence of each provision of this
Lease.

15.22 Multiple Counterparts; Entire Agreement. This Lease may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. This Lease
constitutes the entire agreement between the parties hereto, Landlord’s managing
agent and their respective affiliates with respect to the subject matter hereof
and thereof and supersedes all prior dealings between them with respect to such
subject matter, and there are no verbal or collateral understandings,
agreements, representations or warranties not expressly set forth in this Lease.
No subsequent alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant, unless reduced to writing and signed by the
party or parties to be charged therewith.

15.23 Governing Law. This Lease shall be governed by the laws of the state in
which the Property is located, without regard to application of any conflict of
law principles.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the date first
set forth above.

 

LANDLORD: BRICKMAN 955 MASSACHUSETTS LLC, a Delaware limited liability company

By:    /s/ Michael Esquor

Name:   Michael Esquor

Title:    Treasurer

 

TENANT:

X4 PHARMACEUTICALS, INC.,

a Delaware corporation

By:    /s/ Paula Ragan

Name:    Paula Ragan

Title:    CEO

Tenant’s Federal Taxpayer Identification Number:



--------------------------------------------------------------------------------

EXHIBIT A

Location Plan of Premises

 

LOGO [g702482g0309110058343.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description

A certain parcel of land in Cambridge, Middlesex County, Massachusetts at and
known as 955 Massachusetts Avenue containing approximately 29,400 square feet of
land as shown on a plan of land dated April 9, 1970 by John F. Hennessy and
/toothed with the Middlesex South District Registry of Deeds in Book 11825, Page
454, as Plan Number 379 of 1970, bounded and described as shown on said plan as
follows:

 

SOUTHWESTERLY    by Massachusetts Avenue, 200 feet; NORTHWESTERLY    by land of
Mary A. Bunyan et al, and by land of Joseph C. Pallotta et ux, 143.58 feet;
NORTHEASTERLY    by land of George and Joseph D. Gordon, Trustees, 200 feet; and
SOUTHEASTERLY    by land of Socony Mobil Oil Co., Inc, 150.50 feet.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Tenant’s Work

1. Preparation of Plans. Tenant shall prepare at its sole cost and expense,
plans and specifications for the improvements Tenant desires to make in
connection with Tenant’s occupancy of the Premises (the “Plans”). The Plans
shall be submitted to Landlord for Landlord’s approval (such approval not to be
unreasonably withheld or delayed) no later than thirty (30) days from the date
hereof, and Landlord shall approve or disapprove of the Plans within ten
(10) Business Days after receiving them. Any disapproval by Landlord of the
Plans shall be accompanied by a reasonably specific statement of reasons
therefor. Tenant shall cause the Plans to be revised in a manner sufficient to
remedy Landlord’s objections and/or respond to Landlord’s concerns and shall
resubmit the revised the Plans to Landlord, and Landlord shall either approve or
disapprove of the revised Plans within five (5) Business Days following the date
of resubmission. If Landlord shall again disapprove of the Plans, Tenant shall
again revise such plans and resubmit them to Landlord pursuant to the foregoing
procedures until the Plans have been approved by Landlord. The Plans shall be
stamped by a Massachusetts-registered architect and engineer, such architect and
engineer being subject to Landlord’s approval in Landlord’s reasonable
discretion, and shall comply with all applicable laws, ordinances and
regulations (including, without limitation, the applicable requirements of the
Americans with Disabilities Act of 1990 and the Massachusetts Architectural
Access Board, as amended from time to time, and the regulations promulgated
thereunder) and the requirements of the Rules and Regulations and shall be in a
form satisfactory to appropriate governmental authorities responsible for
issuing permits, approvals and licenses required for construction. Landlord
reserves the right to require Tenant to use Landlord’s engineer to prepare all
engineering plans and drawings for the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler portions of Tenant’s Work. Landlord
will not approve any alterations or additions that require unusual expense to
readapt the Premises to normal office use on expiration or termination of this
Lease or increase the cost of insurance on the Building, unless Tenant first
gives assurances acceptable to Landlord that such re-adaptation will be made
prior to such expiration or termination without expense to Landlord and for
payment of any such increased cost. Tenant acknowledges and agrees that any
review or approval by Landlord of any plans and/or specifications with respect
to Tenant’s Work is solely for Landlord’s benefit, and without any
representation or warranty whatsoever to Tenant with respect to the adequacy,
correctness or efficiency thereof or otherwise.

2. Performance of Tenant’s Work. Promptly after the Commencement Date,
Landlord’s approval of the Plans (the “Approved Plans”) and receipt by Tenant of
all required permits and approvals, Tenant shall commence and exercise all
reasonable efforts to complete the work specified therein (“Tenant’s Work”).
Subject to and upon all of the terms, provisions, agreements, covenants and
conditions contained in this Lease, Tenant shall be entitled to access the
Premises beginning on the Commencement Date for the purpose of performing
Tenant’s Work as provided for in this Lease, installation and testing of
telecommunications/data wiring, equipment, furniture, and fixtures and for
moving purposes, such access by Tenant prior to the Rent Commencement Date to be
subject to all of the terms and conditions of this Lease other than the payment
of Basic Rent, and Landlord shall not be responsible for any injury to persons
or damage to property resulting from such early access by Tenant.

 

C-1



--------------------------------------------------------------------------------

3. All of Tenant’s Work shall be completed in accordance with the Approved Plans
and the requirements for alterations and improvements made by or on behalf of
Tenant set forth in this Lease and in the Rules and Regulations. Tenant’s Work
shall be performed by a general contractor approved by Landlord, which approval
shall not be unreasonably withheld or delayed, under a written construction
contract. The approval by Landlord of Tenant’s general contractor shall not
impose upon Landlord any responsibility or liability whatsoever to Tenant as a
result of, or arising out of, the defaults or other acts or omissions of the
general contractor. Prior to commencing Tenant’s Work, Tenant shall obtain and
provide Landlord with copies of, all state, local and other necessary permits
and shall carry such insurance (naming Landlord, Landlord’s property manager,
any Superior Mortgagee, any Superior Lessor and any other parties reasonably
designated by Landlord as additional insureds). In addition, Landlord may
monitor the progress of Tenant’s Work, including, without limitation, attend any
weekly or other periodic job meetings. Tenant shall reimburse Landlord for all
actual out of pocket costs incurred by Landlord (and its designees) in
connection with reviewing Tenant’s Plans and monitoring Tenant’s Work
(including, without limitation actual reasonable payments made to Landlord’s
Property Manager) up to an amount equal to two percent (2%) of Landlord’s
Contribution, which amount may be deducted directly from Landlord’s Contribution
at Landlord’s option. Any review and monitoring of Tenant’s Work by Landlord
shall not impose upon Landlord any responsibility or liability whatsoever to
Tenant as a result of, or arising out of, Tenant’s Work. Within forty-five
(45) days after completion of any Tenant’s Work, Tenant shall provide to
Landlord “as-built” plans of the Tenant’s Work. Tenant shall provide Landlord
with copies of the certificate of occupancy for any Tenant’s Work that requires
a certificate of occupancy reasonably promptly after completion of such Tenant’s
Work. Nothing herein shall be construed as permitting Tenant to occupy all or
any portion of the Premises for which Tenant has not obtained a certificate of
occupancy or otherwise failed to comply with applicable legal requirements.

4. Landlord’s Contribution. Landlord shall reimburse Tenant for the hard costs
and costs of architectural and engineering services incurred by Tenant with
respect to the performance of Tenant’s Work (the “Cost of Tenant’s Work”) up to
a maximum of $314,425.00 (“Landlord’s Contribution”) provided that a requisition
is submitted by Tenant in accordance with the provisions of this Exhibit C on or
before the date that is twelve (12) months after the Commencement Date. The
Costs of Tenant’s Work shall not include costs arising from an Event of Default
or from any facts or circumstances that could become an Event of Default, such
as legal fees or bonding costs arising in connection with a mechanic’s lien
placed on the Premises or Tenant’s interest therein. Tenant shall be entirely
responsible for any excess. Landlord’s Contribution shall be payable by Landlord
to Tenant (or, at Landlord’s election, directly to Tenant’s contractor) upon
written requisition to Landlord in monthly installments, as provided below,
according to reasonable construction disbursement procedures and as Tenant’s
Work progresses. In any case, prior to payment of any such installment Tenant
shall deliver to Landlord a written request, which request shall be given no
more frequently than once every thirty (30) days, for such disbursement, which
shall be accompanied by: (i) invoices for Tenant’s Work covered such
requisition; (ii) copies of partial lien waivers or final lien waivers (in the
case of a final installment); (iii) a certificate signed by the Tenant’s
architect certifying that Tenant’s Work represented by the aforementioned
invoices has been completed substantially in accordance with the Approved Plans;
(iv) a certificate of substantial completion and as-built plans for Tenant’s
Work (in the case of a final installment); and (v) all other information and
materials reasonably requested by Landlord. Landlord shall pay each required
installment within thirty (30) days of

 

C-2



--------------------------------------------------------------------------------

receiving the materials enumerated in the previous sentence. Each installment by
Landlord will be in the amount of Landlord’s pro-rata share based on the ratio
of Landlord’s Contribution to the total Cost of Tenant’s Work (as evidenced by
reasonably detailed documentation delivered to Landlord with the requisition
first submitted by Tenant), less a retainage equal to the greater of the
retainage set forth in the construction contract or five percent (5%) of amount
due under the construction contract, but in no event shall Landlord be required
to pay more than Landlord’s Contribution. Landlord shall not be obligated to
disburse funds for materials stored off-site. In the event that any amount of
Landlord’s Contribution remains after reimbursement for the total Costs of
Tenant’s Work, Tenant may apply up to $62,885.00 from such remaining amount of
Landlord’s Contribution against the first due amounts of Basic Rent due
hereunder.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

Commencement Date Letter

_____________________________, 20__

[Name of Contact]

[Name of Tenant]

[Address of Tenant]

 

RE:

[Name of Tenant]

[Premises Rentable Area and Floor]

[Address of Building]

Dear [Name of Contact]:

Reference is made to that certain Lease, dated as of __________________, 20__,
between [Landlord], as Landlord and [Tenant] as Tenant, with respect to Premises
on the ____ floor of the above-referenced building. In accordance with Exhibit C
of the Lease, this is to confirm that the Commencement Date of the Term of the
Lease occurred on ________________, and that the Term of the Lease shall expire
on ________________.

If the foregoing is in accordance with your understanding, kindly execute the
enclosed duplicate of this letter, and return the same to us.

 

Very truly yours, [Landlord]

By:     

        Name:    

        Title:    

 

Accepted and Agreed: [Tenant]

By:    

        Name:    

        Title:    

        Date:    

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Operating Expenses

Operating Expenses shall include the following, without limitation:

 

  1.

All expenses incurred by Landlord or Landlord’s agents which shall be directly
related to employment of personnel, including amounts incurred for wages,
salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or Landlord’s agents pursuant to any collective bargaining agreement
for the services of employees of Landlord or Landlord’s agents in connection
with the operation, repair, maintenance, cleaning, management and protection of
the Property, including, without limitation, day and night supervisors, manager,
accountants, bookkeepers, janitors, carpenters, engineers, mechanics,
electricians and plumbers and personnel engaged in supervision of any of the
persons mentioned above; provided that, if any such employee is also employed on
other property of Landlord, such compensation shall be suitably prorated among
the Property and such other properties.

 

  2.

The cost of services, utilities, materials and supplies furnished or used in the
operation, repair, maintenance, cleaning, management and protection of the
Property.

 

  3.

The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be suitably prorated among the Property and such other properties.

 

  4.

Where the Property is managed by Landlord or an affiliate of Landlord,
management fees at reasonable rates for self-managed buildings consistent with
the class of building and the services rendered, which management fees shall not
exceed four percent (4%) of gross annual income, whether or not actually paid,
or where managed by other than Landlord or an affiliate thereof, the amounts
accrued for management, together with, in either case, amounts accrued for legal
and other professional fees relating to the Property, but excluding such fees
and commissions paid in connection with services rendered for securing or
renewing leases and for matters not related to the normal administration and
operation of the Property.

 

  5.

Premiums for insurance against damage or loss to the Property from such hazards
as Landlord shall determine, including, but not by way of limitation, insurance
covering loss of rent attributable to any such hazards, and public liability
insurance.

 

E-1



--------------------------------------------------------------------------------

  6.

If, during the Term of this Lease, Landlord shall make a capital expenditure,
the total cost of which is not properly includable in Operating Expenses for the
Operating Year in which it was made, there shall nevertheless be included in
such Operating Expenses for the Operating Year in which it was made and in
Operating Expenses for each succeeding Operating Year the annual charge-off of
such capital expenditure. Annual charge-off shall be determined by dividing the
original capital expenditure plus an interest factor, reasonably determined by
Landlord, as being the interest rate then being charged for long-term mortgages
by institutional lenders on like properties within the locality in which the
Property is located, by the number of years of useful life of the capital
expenditure; and the useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of making such expenditure.

 

  7.

Costs for electricity, water and sewer use charges, gas and other utilities
supplied to the Property and not paid for directly by tenants.

 

  8.

Betterment assessments, provided the same are apportioned equally over the
longest period permitted by law, and to the extent, if any, not included in
Taxes.

 

  9.

Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, maintenance, cleaning and protection of the
Property.

 

  10.

Costs for snow removal, planting, landscaping, grounds and parking operation,
maintenance and repair expenses.

Notwithstanding anything to the contrary set forth in the Lease, Operating
Expenses shall not include the following:

Any cost or expense to the extent to which Landlord is paid or reimbursed (other
than as a payment for Operating Expenses), including work or services performed
for any tenant (including Tenant) at such tenant’s cost or the cost of any item
for which Landlord has been paid or reimbursed by insurance, warranties, service
contracts, condemnation proceeds or otherwise;

(i) The cost of any work or services performed for any other property other than
the Building;

(ii) Marketing costs, including leasing commissions, attorneys’ fees, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Building;

(iii) Costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Building;

(iv) Taxes;

 

E-2



--------------------------------------------------------------------------------

(v) Costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting or redecorating vacant leasable
space or space for tenants;

(vi) Depreciation and amortization on the Building, except as expressly
permitted elsewhere in the Lease;

(vii) Overhead and profit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Property or for supplies or other
materials, to the extent that the costs of the service, supplies or materials
exceed the competitive costs of the services, supplies or materials were they
not provided by a subsidiary or affiliate;

(viii) Interest on debt or amortization payments on mortgages or deeds of trust
or any other debt for borrowed money;

(ix) Items and services which Tenant is not entitled to receive under this Lease
but which a Landlord provides selectively to one or more tenants of the Building
other than Tenant or for which Landlord is separately reimbursed;

(x) Costs incurred, in excess of the deductible, in connection with repairs or
other work needed to the Building because of fire, windstorm, or other casualty
or cause insured against by Landlord; and

(xi) Any costs, fines or penalties incurred because Landlord violated any
governmental rule or authority.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

Rules and Regulations of Building

The following regulations are generally applicable:

 

  1.

The public sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant
(except as necessary for deliveries) or used for any purpose other than ingress
and egress to and from the Premises.

 

  2.

No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any window of the Premises
or any outside wall of the Building. Such awnings, curtains, blinds, shades,
screens or other projections must be of a quality, type, design and color, and
attached in the manner, approved by Landlord.

 

  3.

No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, nor, if the Building is occupied by more than
one tenant, displayed through interior windows into the atrium of the Building,
nor placed in the halls, corridors or vestibules, provided that show cases or
articles may be displayed through interior windows into the atrium of the
Building (if any) with Landlord’s prior written approval, such approval not to
be unreasonably withheld or delayed so long as such display does not adversely
affect the aesthetic integrity of the Building.

 

  4.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were designed and constructed, and no
sweepings, rubbish, rags, acids or like substances shall be deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by the
Tenant.

 

  5.

Tenant shall not use the Premises or any part thereof or permit the Premises or
any part thereof to be used as a public employment bureau or for the sale of
property of any kind at auction, except in connection with Tenant’s business.

 

  6.

Tenant must, upon the termination of its tenancy, return to the Landlord all
locks, cylinders and keys to offices and toilet rooms of the Premises.

 

  7.

Landlord reserves the right to exclude from the Building after business hours
and at all hours on days other than Business Days all persons connected with or
calling upon the Tenant who do not present a pass to the Building signed by the
Tenant or who are not escorted in the Building by an employee of Tenant. Tenant
shall be responsible for all persons for whom it issues any such pass and shall
be liable to the Landlord for all wrongful acts of such persons.

 

  8.

The requirements of Tenant will be attended to only upon application at the
Building Management Office. Employees of Landlord shall not perform any work or
do anything outside of their regular duties, unless under special instructions
from the office of the Landlord.

 

F-1



--------------------------------------------------------------------------------

  9.

There shall not be used in any space in the Building, or in the public halls of
the Building, either by Tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.

 

  10.

No bicycles, vehicles or animals (other than service animals for the disabled)
of any kind shall be brought into or kept in or about the Premises.

 

  11.

No tenant shall make, or permit to be made, any unseemly or disturbing noises or
disturb or interfere with occupants of this or any neighboring building or
premises or those having business with them whether by use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way. No tenant shall throw anything out of the doors, windows or
skylights or down the passageways.

 

  12.

The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

  13.

No smoking shall be permitted in the Premises or the Building. Smoking shall
only be permitted in smoking areas outside of the Building which have been
designated by the Landlord.

 

  14.

Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and street address of the Building.

 

  15.

Tenant shall not use the name of the Building for any purpose other than
Tenant’s business address; Tenant shall not use the name of the Building for
Tenant’s business address after Tenant vacates the Premises; nor shall Tenant
use any picture or likeness of the Building in any circulars, notices,
advertisements or correspondence.

 

  16.

No article which is explosive or inherently dangerous is allowed in the
Building.

 

  17.

Tenant shall not represent itself as being associated with any company or
corporation by which the Building may be known.

 

  18.

Room-to-room canvasses to solicit business from other tenants of the Building
are not permitted; Tenant shall not advertise the business, profession or
activities of Tenant conducted in the Building in any manner which violates any
code of ethics by any recognized association or organization pertaining to such
business, profession or activities.

 

  19.

Tenant shall not waste electricity, water or air-conditioning and shall
cooperate fully with Landlord to assure the most effective and efficient
operation of the Building’s heating and air-conditioning systems.

 

  20.

No locks or similar devices shall be attached to any door except by Landlord and
Landlord shall have the right to retain a key to all such locks. Tenant may not
install any locks without Landlord’s prior approval, which approval shall not be
unreasonably withheld.

 

F-2



--------------------------------------------------------------------------------

  21.

Except with the prior approval of Landlord, all cleaning, repairing, janitorial,
decorating, painting or other services and work in and about the Premises shall
be done only by authorized Building personnel.

 

  22.

To the extent permitted by law, Tenant shall not cause or permit picketing or
other activity which would interfere with the business of Landlord or any other
tenant or occupant of the Building, or distribution of written materials
involving its employees in or about the Building, except in those locations and
subject to time and other limitations as to which Landlord may give prior
written consent.

 

  23.

Tenant shall not cook, otherwise prepare or sell any food or beverages in or
from the Premises or use the Premises for housing accommodations or lodging or
sleeping purposes except that Tenant may install and maintain vending machines,
coffee/beverage stations and food warming equipment and eating facilities for
the benefit of its employees or guests, provide the same are maintained in
compliance with applicable laws and regulations and do not disturb other tenants
in the Building with odor, refuse or pests.

 

  24.

Tenant shall not permit the use of any apparatus for sound production or
transmission in such manner that the sound so transmitted or produced shall be
audible or vibrations therefrom shall be detectable beyond the Premises; nor
permit objectionable odors or vapors to emanate from the Premises.

 

  25.

No floor covering shall be affixed to any floor in the Premises by means of glue
or other adhesive without Landlord’s prior written consent not to be
unreasonably withheld.

 

  26.

Tenant shall only use the freight elevator for mail carts, dollies and other
similar devices for delivering material between floors that Tenant may occupy.

 

  27.

The rules and regulations set forth in Attachment I to this Exhibit, which is by
this reference made a part hereof, are applicable to any Alterations being
undertaken by or for Tenant in the Premises pursuant to Section 5.2 of the
Lease.

 

  28.

Tenants hosting social and/or business functions, events, meetings and the like
with outside guests or invitees shall not overload the Premises with more people
than allowed by applicable laws. All attendees shall be supervised inside the
Premises.

If the Tenant is serving alcoholic beverages, Tenant shall be required to comply
with all applicable legal requirements with respect to such service, including,
without limitation, ensuring that any person served is of legal age for
consumption. In addition, Tenant shall maintain the broadest available liquor
law liability insurance (sometimes also known as “dram shop” insurance) policy
or policies with a responsible and qualified insurance company approved by the

 

F-3



--------------------------------------------------------------------------------

Landlord, and with minimum combined limits of at least the minimum limits of
liability insurance specified in the lease, plus minimum limits of coverage of
at least $3,000,000 under an umbrella policy covering excess “liquor law”
liability. Such policies shall name Landlord, Landlord’s managing agent, and any
mortgagee as additional insured.

Tenants will be required to provide a Certificate of insurance evidencing
sufficient liquor liability coverage to Landlord at least 24 hours in advance of
the event:

Should Tenant fail to provide evidence of liquor liability insurance, Landlord
may revoke or suspend Tenant’s rights to serve alcoholic beverages in the
Premises until such default is cured and may withhold floor access to Tenant’s
guests or invitees during the function, event, meeting, etc.

Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated, under the influence of liquor or
drugs or in violation of any of these Rules and Regulations.

 

  29.

Landlord reserves the right to establish, modify, and enforce parking and
traffic rules and regulations.

 

F-4



--------------------------------------------------------------------------------

Attachment I to Exhibit F

Rules and Regulations for Tenant Alterations

 

A.

General

1. All Alterations made by Tenant in, to or about the Premises shall be made in
accordance with the requirements of this Exhibit and by contractors or mechanics
approved by Landlord.

2. Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, complete plans for the Alterations, with full details and
specifications for all of the Alterations, in compliance with Section D below.

3. Alterations must comply with the Building Code applicable to the Property and
the requirements, rules and regulations and any other governmental agencies
having jurisdiction.

4. No work shall be permitted to commence before Tenant obtains and furnishes to
Landlord copies of all necessary licenses and permits from all governmental
authorities having jurisdiction.

5. All demolition, removals or other categories of work that may inconvenience
other tenants or disturb Building operations, must be scheduled and performed
before or after normal business hours, and Tenant shall provide Landlord with at
least 24 hours’ notice prior to proceeding with such work.

6. All inquiries, submissions, approvals and all other matters shall be
processed through Landlord’s property manager.

7. All work, if performed by a contractor or subcontractor, shall be subject to
reasonable supervision and inspection by Landlord’s representative. Such
supervision and inspection shall be at Tenant’s sole expense and Tenant shall
pay Landlord’s reasonable charges for such supervision and inspection as
Additional Rent within thirty (30) days after receiving Landlord’s invoice
therefor.

 

B.

Prior to Commencement of Work

1. Tenant shall submit to the Building manager a request to perform the work.
The request shall include the following enclosures:

 

  (i)

A list of Tenant’s contractors and/or subcontractors for Landlord’s approval.

 

  (ii)

Four complete sets of plans and specifications properly stamped by a registered
architect or professional engineer.

 

  (iii)

A properly executed building permit application form.

 

F-5



--------------------------------------------------------------------------------

  (iv)

Four executed copies of the Insurance Requirements Agreement in the form
attached to this Exhibit as Attachment II and made a part hereof from Tenant’s
contractor and, if requested by Landlord, from the contractor’s subcontractors.

 

  (v)

Contractor’s and subcontractor’s insurance certificates, including an indemnity
in accordance with the Insurance Requirements Agreement.

2. Landlord will return the following to Tenant:

 

  (i)

Two sets of plans approved or a disapproved with specific comments as to the
reasons therefor (such approval or comments shall not constitute a waiver of
approval of governmental authorities).

 

  (ii)

Two fully executed copies of the Insurance Requirements Agreement.

3. Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any Alterations shall create no liability or
responsibility on the part of Landlord for their completeness, design
sufficiency or compliance with requirements of any applicable laws, rules or
regulations of any governmental or quasi-governmental agency, board or
authority.

4. Tenant shall obtain a building permit from the Building Department and
necessary permits from other governmental agencies. Tenant shall be responsible
for keeping current all permits. Tenant shall submit copies of all approved
plans and permits to Landlord and shall post the original permit on the Premises
prior to the commencement of any work.

 

C.

Requirements and Procedures

1. All structural and floor loading requirements shall be subject to the prior
approval of Landlord’s structural engineer.

2. All mechanical (HVAC, plumbing and sprinkler) and electrical requirements
shall be subject to the approval of Landlord’s mechanical and electrical
engineers and all mechanical and electrical work shall be performed by
contractors who are engaged by Landlord in constructing, operating or
maintaining the Building. When necessary, Landlord will require engineering and
shop drawings, which drawings must be approved by Landlord before work is
started. Drawings are to be prepared by Tenant and all approvals shall be
obtained by Tenant.

3. Elevator service for construction work shall be charged to Tenant at standard
Building rates. Prior arrangements for elevator use shall be made with Building
manager by Tenant. No material or equipment shall be carried under or on top of
elevators. If an operating engineer is required by any union regulations, such
engineer shall be paid for by Tenant.

 

F-6



--------------------------------------------------------------------------------

4. If shutdown of risers and mains for electrical, HVAC, sprinkler and plumbing
work is required, such work shall be supervised by Landlord’s representative. No
work will be performed in Building mechanical equipment rooms without Landlord’s
approval and under Landlord’s supervision.

5. Tenant’s contractor shall:

 

  (i)

have a superintendent or foreman on the Premises at all times;

 

  (ii)

police the job at all times, continually keeping the Premises orderly;

 

  (iii)

maintain cleanliness and protection of all areas, including elevators and
lobbies.

 

  (iv)

protect the front and top of all peripheral HVAC units and thoroughly clean them
at the completion of work;

 

  (v)

block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air conditioning system; and

 

  (vi)

avoid the disturbance of other tenants.

6. If Tenant’s contractor is negligent in any of its responsibilities, Tenant
shall be charged for corrective work.

7. All equipment and installations must be equal to the standards generally in
effect with respect to the remainder of the Building. Any deviation from such
standards will be permitted only if indicated or specified on the plans and
specifications and approved by Landlord.

8. A properly executed air balancing report signed by a professional engineer
shall be submitted to Landlord upon the completion of all HVAC work.

9. Upon completion of the Alterations, Tenant shall submit to Landlord a
permanent certificate of occupancy and final approval by the other governmental
agencies having jurisdiction.

10. Tenant shall submit to Landlord a formal “as-built” set of drawings showing
all items of the Alterations in full detail.

11. Additional and differing provisions in the Lease, if any, will be applicable
and will take precedence.

 

F-7



--------------------------------------------------------------------------------

D.

Standards for Plans and Specifications

Whenever Tenant shall be required by the terms of the Lease (including this
Exhibit) to submit plans to Landlord in connection with any Alterations, such
plans shall include at least the following:

1. Floor plan indicating location of partitions and doors (details required of
partition and door types).

2. Location of standard electrical convenience outlets and telephone outlets.

3. Location and details of special electrical outlets; e.g., photocopiers, etc.

4. Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

5. Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

6. Location and specifications of floor covering, paint or paneling with paint
colors referenced to standard color system.

7. Finish schedule plan indicating wall covering, paint, or paneling with paint
colors referenced to standard color system.

8. Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

9. Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

10. Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.)

11. Location and weights of storage files.

12. Location of any special soundproofing requirements.

13. Location and details of special floor areas exceeding 50 pounds of live load
per square foot.

14. All structural, mechanical, plumbing and electrical drawings, to be prepared
by the base building consulting engineers, necessary to complete the Premises in
accordance with Tenant’s Plans.

15. All drawings to be uniform size (30” x 46”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = l’
or larger.

 

F-8



--------------------------------------------------------------------------------

16. All drawings shall be stamped by an architect (or, where applicable, an
engineer) licensed in the jurisdiction in which the Property is located and
without limiting the foregoing, shall be sufficient in all respects for
submission to applicable authorization in connection with a building permit
application.

 

F-9



--------------------------------------------------------------------------------

Attachment II to Exhibit F

Contractor’s Insurance Requirements

Building:

Landlord:

Tenant:

Premises:

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant named above (hereinafter called “Tenant”) of the Building named above (or
by Tenant’s contractor) to perform certain work (“Work”) for Tenant in the
Premises identified above. Contractor and Tenant have requested the landlord
named above (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work, and Landlord agrees
to grant such access to Contractor upon and subject to the following terms and
conditions:

1. Contractor agrees to indemnify and save harmless Landlord and its respective
officers, employees and agents and their affiliates, subsidiaries and partners,
and each of them, from and with respect to any claims, demands, suits,
liabilities, losses and expenses, including reasonable attorneys’ fees, arising
out of or in connection with the Work (and/or imposed by law upon any or all of
them) because of personal injuries, bodily injury (including death at any time
resulting therefrom) and loss of or damage to property, including consequential
damages, whether such injuries to person or property are claimed to be due to
negligence of the Contractor, Tenant, Landlord or any other party entitled to be
indemnified as aforesaid except to the extent specifically prohibited by law
(and any such prohibition shall not void this Agreement but shall be applied
only to the minimum extent required by law).

2. Contractor shall provide and maintain at its own expense, until completion of
the Work, the following insurance:

(a) “Builder’s All Risk” insurance in an amount at least equal to 100% of the
replacement value of such Alterations.

(b) Workmen’s Compensation and Employers Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in and in the
amounts required by each and every statute applicable to Workmen’s Compensation
and Employers’ Liability Insurance.

(c) Commercial General Liability Insurance including coverages for Protective
and Contractual Liability (to specifically include coverage for the
indemnification clause of this Agreement) for not less than the following
limits:

 

Personal Injury:    $5,000,000 per person    $10,000,000 per occurrence Property
Damage:    $3,000,000 per occurrence    $3,000,000 general aggregate

 

F-10



--------------------------------------------------------------------------------

(d) Commercial Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits•

 

Bodily Injury:    $3,000,000 per person    $5,000,000 per occurrence Property
Damage:    $1,000,000 per occurrence    $3,000,000 general aggregate

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

3. Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

(a) Workmen’s Compensation and Employers Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in and in the
amounts required by each and every statute applicable to Workmen’s Compensation
and Employers’ Liability Insurance.

(b) Commercial General Liability Insurance including Protective and Contractual
Liability coverages with limits of liability at least equal to the limits stated
in paragraph 2(c).

(c) Commercial Automobile Liability Insurance (covering all owned, non owned
and/or hired motor vehicles to be used in connection with the Work) with limits
of liability at least equal to the limits stated in paragraph 2(d).

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed this day of             , 20 .

 

Contractor:

By:    

By:     

By:     

 

F-11



--------------------------------------------------------------------------------

EXHIBIT G

List of Workstations

66 workstations

65 rolling shelf seats with fabric

65 rolling shelf seats without fabric

1 microwave

1 dishwasher

1 refrigerator

2 standalone server cages (in server room)

1 projector in conference room

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM ESTOPPEL CERTIFICATE

TENANT:                                                         

DATE OF LEASE:                                         

AMENDED:                                                    

PREMISES:                                                     

To:                                                                   

The undersigned hereby certifies as follows:

1. The undersigned is the “Tenant” under the above-referenced Lease, as the same
may have been amended, modified or supplemented (“Lease”) covering the
above-referenced Premises (“Premises”).

2. The Lease constitutes the entire agreement between landlord under the Lease
(“Landlord”) and Tenant with respect to the Premises and the Lease has not been
modified or amended in any respect except as set forth above. A true and
accurate copy of the Lease (including all addenda, riders, amendments,
modifications and supplements thereto) is attached hereto.

3. The term of the Lease commenced on _____________, ____ and, including any
presently exercised option or renewal term, will expire on _____________, ____.
If applicable, the Rent Commencement Date is ________________. Tenant has not
sublet or assigned its leasehold interest except ________________. All
improvements to be constructed on the Premises by Landlord have been completed
and accepted by Tenant and any tenant improvement allowances have been paid in
full except _____________.

4. As of this date, there exists no default, beyond applicable notice and cure
periods on the part of either Tenant or Landlord.

Tenant is currently obligated to pay annual rental in monthly installments of
$__________ per month and monthly installments of annual rental have been paid
through _____________, ____. The rent payable pursuant to the Lease on account
of increases in real estate taxes, insurance, common area maintenance expenses
and operating expenses in the amount of $__________ per month has been paid
through and including ________________. No rent has been paid more than thirty
(30) days in advance. Tenant has no claim or defense against Landlord under the
Lease and is asserting no offsets or credits against either the rent or Landlord
except ________________. Tenant has no claim against Landlord for any security
or other deposits except $__________ which was paid pursuant to the Lease.

 

H-1



--------------------------------------------------------------------------------

5. Tenant has no charge, lien, claim of set-off or defense against rents or
other charges due or to become due under the Lease or otherwise under any of the
terms, conditions or covenants contained therein except $__________. Tenant is
not entitled to any free rent period or other concessions under the Lease after
the date hereof, except as follows:

6. Tenant has no option or preferential right to lease or occupy additional
space within the property of which the Premises are a part except $__________.
Tenant has no option or preferential right to purchase all or any part of the
Premises. Tenant has no option to terminate the Term of the Lease prior to its
expiration date except: ________________. Tenant has no right to renew or extend
the terms of the Lease except ________________.

7. Tenant has made no agreements with Landlord or its agent or employees
concerning free rent, partial rent, rebate of rental payments or any other type
of rental or other concession except as expressly set forth in the Lease.

8. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.

 

9.    Tenant’s address for notices is as follows:      

 

     

 

     

 

  

This Certificate is made to ________________ in connection with the prospective
purchase by ________________ or its nominee, successors or assigns of the
property of which the Premises are a part. This Certificate may be relied on by
________________, any other party who acquires an interest in the property of
which the Premises are a part in connection with such purchase, and any lender
providing financing in connection with the acquisition of the property of which
the Premises are a part.

Dated this ____ day of ________________, 20__.

 

[TENANT]

By:     

Its:     

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

ROFO SPACE I

 

LOGO [g702482g0309110058546.jpg]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

ROFO SPACE II

 

LOGO [g702482g0309110058749.jpg]

 

J-1